 

FS Investment Corporation II 8-K [fsicii-8k_022316.htm]

 

Exhibit 10.2

 

 

 

GUARANTEE, PLEDGE AND SECURITY AGREEMENT

 

dated as of

 

February 23, 2016

 

among

 

FS INVESTMENT CORPORATION II,

as Borrower

 

The SUBSIDIARY GUARANTORS Party Hereto

 

ING CAPITAL LLC,
as Revolving Administrative Agent

 

Each FINANCING AGENT and
DESIGNATED INDEBTEDNESS HOLDER Party Hereto

 

and

 

ING CAPITAL LLC,
as Collateral Agent

 



 

 



 

 

 







TABLE OF CONTENTS           Page Section 1. Definitions, Etc.   2         1.01
Certain Uniform Commercial Code Terms 2   1.02 Additional Definitions 2   1.03
Terms Generally 21           Section 2. Representations and Warranties   21    
    2.01 Organization 21   2.02 Authorization; Enforceability 21   2.03
Governmental Approvals; No Conflicts 22   2.04 Title 22   2.05 Names, Etc. 22  
2.06 Changes in Circumstances 22   2.07 Pledged Equity Interests 23   2.08
Promissory Notes 23   2.09 Deposit Accounts and Securities Accounts 23   2.10
Commercial Tort Claims 23   2.11 Intellectual Property and Licenses 23          
Section 3. Guarantee   25         3.01 The Guarantee 25   3.02 Obligations
Unconditional 25   3.03 Reinstatement 26   3.04 Subrogation 26   3.05 Remedies
27   3.06 Continuing Guarantee 27   3.07 Instrument for the Payment of Money 27
  3.08 Rights of Contribution 27   3.09 General Limitation on Guarantee
Obligations 28   3.10 Indemnity by Borrower 28   3.11 Keepwell 28          
Section 4. Collateral   29         Section 5. Certain Agreements Among Secured
Parties   30         5.01 Priorities; Additional Collateral 30   5.02 Turnover
of Collateral 31   5.03 Cooperation of Secured Parties 31   5.04 Limitation upon
Certain Independent Actions by Secured Parties 31   5.05 No Challenges 31   5.06
Rights of Secured Parties as to Secured Obligations 32  

 



i

 

 

Section 6. Designation of Designated Indebtedness; Recordkeeping, Etc.   32    
    6.01 Designation of Other Indebtedness 32   6.02 Recordkeeping 33          
Section 7. Covenants of the Obligors   34         7.01 Delivery and Other
Perfection 34   7.02 Name; Jurisdiction of Organization, Etc. 35   7.03 Other
Liens, Financing Statements or Control 35   7.04 Transfer of Collateral 35  
7.05 Additional Subsidiary Guarantors 36   7.06 Control Agreements 36   7.07
Revolving Credit Facility 36   7.08 Pledged Equity Interests 37   7.09 Voting
Rights, Dividends, Etc. in Respect of Pledged Interests 38   7.10 Commercial
Tort Claims 39   7.11 Intellectual Property 39           Section 8. Acceleration
Notice; Remedies; Distribution of Collateral   41         8.01 Notice of
Acceleration 41   8.02 Preservation of Rights 41   8.03 Events of Default, Etc.
41   8.04 Deficiency 43   8.05 Private Sale 43   8.06 Application of Proceeds 43
  8.07 Attorney-in-Fact 44   8.08 Grant of Intellectual Property License 45  
8.09 Authority 45           Section 9. The Collateral Agent   45         9.01
Appointment; Powers and Immunities 45   9.02 Information Regarding Secured
Parties 46   9.03 Reliance by Collateral Agent 46   9.04 Rights as a Secured
Party 47   9.05 Indemnification 47   9.06 Non-Reliance on Collateral Agent and
Other Secured Parties 48   9.07 Failure to Act 48   9.08 Resignation of
Collateral Agent 48   9.09 Agents and Attorneys-in-Fact 49           Section 10.
Miscellaneous   49         10.01 Notices 49   10.02 No Waiver 49   10.03
Amendments to Security Documents, Etc. 49  

 



ii

 

 

10.04 Expenses: Indemnity: Damage Waiver 51   10.05 Successors and Assigns 52  
10.06 Counterparts; Integration; Effectiveness; Electronic Execution 53   10.07
Severability 53   10.08 Governing Law; Submission to Jurisdiction 53   10.09
Waiver of Jury Trial 54   10.10 Headings 54   10.11 Termination 55   10.12
Confidentiality 55  

 

      EXHIBIT A – Form of Notice of Designation for Designated Indebtedness
EXHIBIT B – Form of Guarantee Assumption Agreement EXHIBIT C – Form of
Intellectual Property Security Agreement EXHIBIT D – Form of Pledge Supplement
EXHIBIT E – Form of Joinder Agreement for Designated Indebtedness

 

iii

 







 

GUARANTEE, PLEDGE AND SECURITY AGREEMENT, dated as of February 23, 2016 (as
amended, supplemented, or otherwise modified from time to time, this
“Agreement”), among FS Investment Corporation II, a corporation duly organized
and validly existing under the laws of the State of Maryland (the “Borrower”),
each entity that becomes a “SUBSIDIARY GUARANTOR” after the date hereof pursuant
to Section 7.05 hereof (collectively, the “Subsidiary Guarantors” and, together
with the Borrower, the “Obligors”), ING CAPITAL LLC, as administrative agent for
the parties defined as “Lenders” under the Revolving Credit Facility referred to
below (in such capacity, together with its successors in such capacity, the
“Revolving Administrative Agent”), each “Financing Agent” or “Designated
Indebtedness Holder” that becomes a party hereto after the date hereof pursuant
to Section 6.01 hereof and ING CAPITAL LLC, as collateral agent for the Secured
Parties hereinafter referred to (in such capacity, together with its successors
in such capacity, the “Collateral Agent”).

 

W I T N E S S E T H:

 

WHEREAS, concurrently with the execution and delivery of this Agreement, the
Borrower, certain lenders and the Revolving Administrative Agent are entering
into the Revolving Credit Facility, pursuant to which such lenders have agreed
to extend credit (by means of revolving loans and letters of credit) to the
Borrower from time to time;

 

WHEREAS, the Borrower may from time to time after the date hereof wish to incur
additional indebtedness permitted by the Revolving Credit Facility that the
Borrower designates as “Designated Indebtedness” under this Agreement, which
indebtedness is to be entitled to the benefits of this Agreement;

 

WHEREAS, to induce such lenders to extend credit to the Borrower under the
Revolving Credit Facility and the holders of any “Designated Indebtedness” to
extend other credit to the Borrower, the Borrower wishes to provide (a) for
certain of its Subsidiaries from time to time to become parties hereto and to
guarantee the payment of the Guaranteed Obligations (as hereinafter defined),
and (b) for the Borrower and the Subsidiary Guarantors to provide collateral
security for the Secured Obligations (as hereinafter defined);

 

WHEREAS, the Revolving Administrative Agent (on behalf of itself and the
Revolving Lenders), any Financing Agent (on behalf of itself and the holders of
the “Designated Indebtedness” for which it serves as agent or trustee) and each
Designated Indebtedness Holder that becomes a party hereto pursuant to
Section 6.01 are or will be entering into this Agreement for the purpose of
setting forth their respective rights to the Collateral (as hereinafter
defined); and

 

WHEREAS, the Obligors and the Secured Parties agree that the Collateral Agent
shall administer the Collateral, and the Collateral Agent is willing to so
administer the Collateral pursuant to the terms and conditions set forth herein;

 



iv

 

 

NOW THEREFORE, the parties hereto agree as follows:

 

Section 1.                Definitions, Etc.

 

1.01             Certain Uniform Commercial Code Terms. As used herein, the
terms “Account”, “Chattel Paper”, “Commodity Account”, “Commodity Contract”,
“Deposit Account”, “Document”, “Electronic Chattel Paper”, “General Intangible”,
“Goods”, “Instrument”, “Inventory”, “Equipment”, “Investment Property”,
“Letter-of-Credit Right”, “Money”, “Proceeds”, “Promissory Note”, “Supporting
Obligations” and “Tangible Chattel Paper” have the respective meanings set forth
in Article 9 of the NYUCC, and the terms “Certificated Security”, “Clearing
Corporation”, “Entitlement Holder”, “Financial Asset”, “Indorsement”,
“Securities Account”, “Securities Intermediary”, “Security”, “Security
Entitlement” and “Uncertificated Security” have the respective meanings set
forth in Article 8 of the NYUCC.

 

1.02             Additional Definitions. In addition, as used herein:

 

“Acceleration” means the Credit Agreement Obligations or any other Secured
Obligations of any Secured Party having been declared (or become) due and
payable in full in accordance with the applicable Debt Documents following the
occurrence of an “event of default” (as defined in the applicable Debt
Documents) or an analogous event by the Borrower and the receipt of any notice
and/or expiration of any applicable grace period with respect thereto.

 

“Acceleration Notice” has the meaning specified in Section 8.01.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified. Anything
herein to the contrary notwithstanding, the term “Affiliate” of an Obligor shall
not include any Person that constitutes an Investment held by any Obligor in the
ordinary course of business.

 

“Agent Members” means members of, or participants in, a depositary, including
the Depositary, Euroclear or Clearstream.

 

“Agreement” has the meaning assigned to such term in the preamble of this
Agreement.

 

“Bank Loan” means debt obligations (including, without limitation, term loans,
revolving loans, debtor-in-possession financings, the funded portion of
revolving credit lines and letter of credit facilities and other similar loans
and investments including interim loans, bridge loans and senior subordinated
loans) that are generally provided under a syndicated loan or credit facility or
pursuant to any loan agreement or other similar credit facility, whether or not
syndicated.

 

“Belgium” means the Kingdom of Belgium

 

“Borrower” has the meaning assigned to such term in the preamble of this
Agreement.

 



2

 

 

“Borrowing Base” has the meaning given to such term in the Revolving Credit
Facility.

 

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
Notwithstanding any other provision contained herein, solely with respect to any
change in GAAP after the Effective Date with respect to the accounting for
leases as either operating leases or capital leases, any lease that is not (or
would not be) a capital lease under GAAP as in effect on Effective Date shall
not be treated as a capital lease, and any lease that would be treated as a
capital lease under GAAP as in effect on the Effective Date shall continue to be
treated as a capital lease, hereunder and under the other Loan Documents,
notwithstanding such change in GAAP after the Effective Date, and all
determinations of Capital Lease Obligations shall be made consistently therewith
(i.e., ignoring any such changes in GAAP after the Effective Date).

 

“CFC” means an entity that is a “controlled foreign corporation” of any Obligor
within the meaning of Section 957 of the Code, but only to the extent the
Obligor or a subsidiary thereof is a “United States Shareholder” (within the
meaning of Section 951(b) of the Code) of such entity.

 

“Class” means, separately, each of the following: (a)  the Revolving Lenders as
a group; and (b) the Designated Indebtedness Holders holding a Series of
Designated Indebtedness as a group.

 

“Clearing Corporation Security” means a security that is registered in the name
of, or Indorsed to, a Clearing Corporation or its nominee or is in the
possession of the Clearing Corporation in bearer form or Indorsed in blank by an
appropriate Person.

 

“Clearstream” means Clearstream Banking, société anonyme, a corporation
organized under the laws of the Grand Duchy of Luxembourg.

 

“Clearstream Security” means a Security that (a) is a debt or equity security
and (b) is capable of being transferred to an Agent Member’s account at
Clearstream pursuant to the definition of “Delivery”, whether or not such
transfer has occurred.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” has the meaning assigned to such term in Section 4.

 



3

 

 

“Commercial Tort Claims” means all “commercial tort claims” (as defined in
Article 9 of the NYUCC) held by any Obligor, including, without limitation, all
commercial tort claims listed on Annex 2.10 hereto.

 

“Commitment” means, with respect to each Revolving Lender, the commitment of
such Revolving Lender to make Revolving Loans and/or to participate in letters
of credit, as such commitment may be (a) reduced or increased from time to time
pursuant to the Revolving Credit Facility and (b) reduced or increased from time
to time pursuant to assignments by or to such Revolving Lender pursuant to the
Revolving Credit Facility.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §1 et seq.),
as amended from time to time, and any successor statute.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Copyright Licenses” means any and all agreements providing for the granting of
any right in or to Copyrights (whether such Obligor is licensee or licensor
thereunder) including, without limitation, each agreement referred to in
Annex 2.11 hereto.

 

“Copyrights” shall mean all United States and foreign copyrights (including
community designs), including but not limited to copyrights in software and
databases, and all “Mask Works” (as defined under 17 U.S.C. 901 of the U.S.
Copyright Act), whether registered or unregistered, and, with respect to any and
all of the foregoing: (i) all registrations and applications therefor including,
without limitation, the registrations and applications referred to in Annex 2.11
hereto, (ii) all extensions and renewals thereof, (iii) all rights corresponding
thereto throughout the world, (iv) all rights to sue for past, present and
future infringements thereof, and (v) all proceeds of the foregoing, including,
without limitation, licenses, royalties, income, payments, claims, damages and
proceeds of suit.

 

“Credit Agreement Obligations” means, collectively, all obligations of the
Borrower and the Subsidiary Guarantors to the Revolving Lenders and the
Revolving Administrative Agent under the Revolving Credit Facility and the other
Loan Documents, including in each case in respect of the principal of and
interest on the loans made or letters of credit issued thereunder, and all
reimbursement obligations, fees, indemnification payments and other amounts
whatsoever, whether direct or indirect, absolute or contingent, now or hereafter
from time to time owing to the Revolving Administrative Agent or the Revolving
Lenders or any of them under or in respect of the Revolving Credit Facility and
the other Loan Documents, and including all interest and expenses accrued or
incurred subsequent to the commencement of any bankruptcy or insolvency
proceeding with respect to the Borrower, whether or not such interest or
expenses are allowed as a claim in such proceeding; provided that Credit
Agreement Obligations shall not include any Excluded Swap Obligation.

 



4

 

 

“Custodian” means State Street Bank and Trust Company, or any other financial
institution mutually agreeable to the Collateral Agent and the Borrower, as
custodian holding documentation for Portfolio Investments, and accounts of the
Obligors holding Portfolio Investments, on behalf of the Obligors and, pursuant
to the Custodian Agreement, the Collateral Agent. The term “Custodian” includes
any agent or sub-custodian acting on behalf of the Custodian.

 

“Custodian Agreement” means a control agreement entered into by and among an
Obligor, the Collateral Agent and a Custodian, in form and substance reasonably
acceptable to the Collateral Agent.

 

“Debt Documents” means, collectively, the Revolving Credit Facility, the
Designated Indebtedness Documents, any Swap Agreement evidencing or relating to
any Swap Agreement Obligations and the Security Documents.

 

“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.

 

“Deliver”, “Delivered” or “Delivery” (whether to the Collateral Agent or
otherwise) means, with respect to any Portfolio Investment of any Obligor or
other Collateral, that such Portfolio Investment or other Collateral is held,
registered or covered by a recorded UCC-1 financing statement as described
below, in each case in a manner reasonably satisfactory to the Collateral Agent:

 

(a)     subject to clause (l) below, in the case of each Certificated Security
(other than a Special Equity Interest, U.S. Government Security, Clearing
Corporation Security, Euroclear Security or Clearstream Security), that such
Certificated Security is either (i) in the possession of the Collateral Agent
and registered in the name of the Collateral Agent (or its nominee) or Indorsed
to the Collateral Agent or in blank, or (ii) in the possession of the Custodian
and registered in the name of the Custodian (or its nominee) or Indorsed in
blank and, in the case of this clause (ii), the Custodian has either (A) agreed
in documentation reasonably acceptable to the Collateral Agent (it being
understood that the Custodian Agreement dated as of the Effective Date is
reasonably acceptable to the Collateral Agent) to hold such Certificated
Security as bailee on behalf of the Collateral Agent or (B) credited the same to
a Securities Account for which the Custodian is a Securities Intermediary and
has agreed that such Certificated Security constitutes a Financial Asset and
that the Collateral Agent has NYUCC Control over such Securities Account;

 



5

 

 

(b)     subject to clause (l) below, in the case of each Instrument, that such
Instrument is either (i) in the possession of the Collateral Agent and indorsed
to the Collateral Agent or in blank or (ii) in the possession of the Custodian
and the Custodian has either (x) agreed (it being understood that the Custodian
Agreement dated as of the Effective Date is reasonably acceptable to the
Collateral Agent) to hold such Instrument as agent or bailee on behalf of the
Collateral Agent or (y) credited the same to a Securities Account for which the
Custodian is a Securities Intermediary and has agreed that such Instrument
constitutes a Financial Asset and that the Collateral Agent has NYUCC Control
over such Securities Account;

 

(c)     subject to clause (l) below, in the case of each Uncertificated Security
(other than a Special Equity Interest, U.S. Government Security, Clearing
Corporation Security, Euroclear Security or Clearstream Security), that such
Uncertificated Security is either (i) registered on the books of the issuer
thereof to the Collateral Agent (or its nominee), or (ii) registered on the
books of the issuer thereof to the Custodian (or its nominee) under an
arrangement where the Custodian has credited the same to a Securities Account
for which the Custodian is a Securities Intermediary and has agreed that such
Uncertificated Security constitutes a Financial Asset and that the Collateral
Agent has NYUCC Control over such Securities Account;

 

(d)     subject to clause (l) below, in the case of each Clearing Corporation
Security, that such Clearing Corporation Security is either (i) credited to a
Securities Account of the Collateral Agent at such Clearing Corporation (and, if
such Clearing Corporation Security is a Certificated Security, that the same is
in the possession of such Clearing Corporation, or of an agent or custodian on
its behalf), or (ii) credited to a Securities Account of the Custodian at such
Clearing Corporation (and, if a Certificated Security, so held in the possession
of such Clearing Corporation, or of an agent or custodian on its behalf) and the
Security Entitlement of the Custodian in such Clearing Corporation Securities
Account has been credited by the Custodian to a Securities Account for which the
Custodian is a Securities Intermediary under an arrangement where the Custodian
has agreed that such Clearing Corporation Security constitutes a Financial Asset
and that the Collateral Agent has NYUCC Control over such Securities Account;

 

(e)     in the case of each Euroclear Security and Clearstream Security, that
the actions described in clause (d) above have been taken with respect to such
Security as if such Security were a Clearing Corporation Security and Euroclear
and Clearstream were Clearing Corporations; provided, that such additional
actions shall have been taken as shall be necessary under the law of Belgium (in
the case of Euroclear) and Luxembourg (in the case of Clearstream) to accord the
Collateral Agent rights substantially equivalent to NYUCC Control over such
Security under the NYUCC;

 

(f)     in the case of each U.S. Government Security, that such U.S. Government
Security is either (i) credited to a securities account of the Collateral Agent
at a Federal Reserve Bank, or (ii) credited to a Securities Account of the
Custodian at a Federal Reserve Bank and the Security Entitlement of the
Custodian in such Federal Reserve Bank Securities Account has been credited by
the Custodian to a Securities Account for which the Custodian is a Securities
Intermediary under an arrangement where the Custodian has agreed that such U.S.
Government Security constitutes a Financial Asset and that the Collateral Agent
has NYUCC Control over such Securities Account;

 



6

 

 

(g)     in the case of any Tangible Chattel Paper, that the original of such
Tangible Chattel Paper is either (i) in the possession of the Collateral Agent
in the United States or (ii) in the possession of the Custodian in the United
States under an arrangement where the Custodian has agreed to hold such Tangible
Chattel Paper as agent or bailee on behalf of the Collateral Agent, and in each
case any agreements that constitute or evidence such Tangible Chattel Paper is
free of any marks or notations indicating that it is then pledged, assigned or
otherwise conveyed to any Person other than the Collateral Agent;

 

(h)     subject to clause (m) below, in the case of each General Intangible
(including any participation in a debt obligation) of an Obligor organized in
the United States, that such General Intangible falls within the collateral
description of a UCC-1 financing statement, naming the relevant Obligor as
debtor and the Collateral Agent as secured party and filed (x) in the
jurisdiction of organization of such Obligor, in the case of an Obligor that is
a “registered organization” (as defined in the NYUCC) or (y) in such other
filing office as may be required for perfection by filing under the Uniform
Commercial Code as in effect in any applicable jurisdiction, in the case of any
other Obligor; provided that in the case of a participation in a debt obligation
where such debt obligation is evidenced by an Instrument, any of the following:
(i) the criteria in clause (b) above have been satisfied with respect to such
Instrument, (ii) such Instrument is in the possession of the applicable
participating institution in the United States, and such participating
institution has agreed that it holds possession of such Instrument for the
benefit of the Collateral Agent (or for the benefit of the Custodian, and the
Custodian has agreed that it holds the interest in such Instrument as agent or
bailee on behalf of the Collateral Agent) or (iii) such Instrument is in the
possession of the applicable participating institution outside of the United
States and the relevant Obligor has taken or caused such participating
institution (and, if applicable, the obligor that issued such Instrument) to
take such actions as shall be necessary under the law of the jurisdiction where
such Instrument is physically located to accord the Collateral Agent rights
substantially equivalent to NYUCC Control over such Instrument under the NYUCC;

 

(i)     subject to clause (m) below, in the case of each General Intangible
(including any participation in a debt obligation) of an Obligor not organized
in the United States, that such Obligor shall have taken such action as shall be
necessary to accord the Collateral Agent rights substantially equivalent to a
perfected first-priority (subject to Liens permitted pursuant to the Debt
Documents) security interest in such General Intangible under the NYUCC;

 



7

 

 

(j)     in the case of any Deposit Account or Securities Account, that the bank
or Securities Intermediary at which such Deposit Account or Securities Account,
as applicable, is located has agreed that the Collateral Agent has NYUCC Control
over such Deposit Account or Securities Account, or that such Deposit Account or
Securities Account is in the name of the Custodian and the Custodian has
credited its rights in respect of such Deposit Account or Securities Account
(the “Underlying Accounts”) to a Securities Account for which the Custodian is a
Securities Intermediary under an arrangement where the Custodian has agreed that
the rights of the Custodian in such Underlying Accounts constitute a Financial
Asset and that the Collateral Agent has NYUCC Control over such Securities
Account;

 

(k)     in the case of any money (regardless of currency), that such money has
been credited to a Deposit Account or Securities Account over which the
Collateral Agent has NYUCC Control as described in clause (j) above;

 

(l)     in the case of any Certificated Security, Uncertificated Security or
Instrument or Special Equity Interest either physically located outside of the
United States or issued by a Person organized outside of the United States, that
such additional actions shall have been taken as shall be necessary under
applicable law to accord the Collateral Agent rights substantially equivalent to
those accorded to a secured party under the NYUCC that has possession or control
of such Certificated Security, Uncertificated Security, Instrument or Special
Equity Interest;

 

(m)     in the case of each Portfolio Investment of any Obligor consisting of a
Bank Loan, in addition to all other actions required to be taken hereunder, that
all actions shall have been taken as required by Section 5.08(c)(iv), (v) and
(vi), as applicable, of the Revolving Credit Facility;

 

(n)     subject to clause (l) above, in the case of a Special Equity Interest
constituting a Certificated Security, that the holder of the first Lien on such
Certificated Security has possession of such Certificated Security in the United
States (which has been registered in the name of such holder (or its nominee) or
Indorsed to such holder or in blank) and has agreed to deliver the certificates
evidencing such Certificated Security directly to the Collateral Agent upon the
discharge of such Lien and has acknowledged that it holds such certificates for
the Collateral Agent subject to such Lien (it being understood that, upon
receipt of any such Certificated Security, if so requested by the Borrower the
Collateral Agent shall deliver the same to the Custodian to be held in
accordance with the provisions of clause (a) above) and, in the case of a
Special Equity Interest constituting an Uncertificated Security, that the holder
of the first Lien on such Uncertificated Security has been registered as the
holder thereof on the books of the issuer thereof and acknowledged that it holds
such Uncertificated Security for the Collateral Agent subject to such Lien; and

 

(o)     in the case of each Portfolio Investment of any Obligor or other
Collateral not of a type covered by the foregoing clauses (a) through (n), that
such Portfolio Investment or other Collateral (to the extent required to be
“Delivered” pursuant to Section 7.01(a)) has been transferred to the Collateral
Agent in accordance with applicable law and regulation.

 



8

 

 

Notwithstanding the foregoing, any Instrument or Promissory Note in which the
Collateral Agent has a first-priority perfected security interest pursuant to a
valid Uniform Commercial Code filing may satisfy the requirements of the
definition “Deliver”, “Delivered” and “Delivery” if it otherwise satisfies all
the requirements hereof notwithstanding the fact that it is not in the physical
possession of the Collateral Agent or the Custodian (x) if such Portfolio
Investment is owned by such Obligor on the date of this Agreement, if such
Instrument or Promissory Note is in the possession of the Collateral Agent or
the Custodian as required above within 30 Business Days from the date hereof,
and (y) (1) if such Portfolio Investment is acquired by the Obligor after the
date hereof, if such Instrument or Promissory Note is in the possession of the
Collateral Agent or the Custodian as required above within 10 Business Days of
the acquisition of the Portfolio Investment relating to such Instrument or
Promissory Note and (2) as a result of the syndication, sale, transfer,
assignment or exchange of a portion of a Portfolio Investment relating to such
Instrument or Promissory Note, if the Borrower, within 20 Business Days,
receives new or additional Instruments or Promissory Notes in connection with
such syndication, sale, transfer, assignment or exchange and such new or
additional Instruments or Promissory Notes are in the possession of the
Collateral Agent or the Custodian as required above.

 

“Depositary” means The Depositary Trust Company, its nominees and their
respective successors.

 

“Designated Indebtedness” means Indebtedness that has been designated by the
Borrower at the time of the incurrence thereof as “Designated Indebtedness” for
purposes of this Agreement in accordance with the requirements of Section 6.01.

 

“Designated Indebtedness Documents” means, in respect of any Designated
Indebtedness, all documents or instruments pursuant to which such Designated
Indebtedness shall be incurred or otherwise governing the terms or conditions
thereof.

 

“Designated Indebtedness Holders” means, in respect of any Designated
Indebtedness, the Persons from time to time holding such Designated
Indebtedness.

 

“Designated Indebtedness Obligations” means, collectively, in respect of any
Designated Indebtedness, all obligations of the Borrower to any Designated
Indebtedness Holder or Financing Agent under the Designated Indebtedness
Documents relating to such Designated Indebtedness, including in each case in
respect of the principal of and interest on loans made, letters of credit issued
and any the notes or other instruments issued thereunder, all reimbursement
obligations, fees, indemnification payments and other amounts whatsoever,
whether direct or indirect, absolute or contingent, now or hereafter from time
to time owing to any Designated Indebtedness Holder or any Financing Agent or
any of them under or in respect of such Designated Indebtedness Documents, and
including all interest and expenses accrued or incurred subsequent to the
commencement of any bankruptcy or insolvency proceeding with respect to the
Borrower, whether or not such interest or expenses are allowed as a claim in
such proceeding; provided that Designated Indebtedness Obligations shall not
include any Excluded Swap Obligation.

 



9

 

 

“Effective Date” means February 23, 2016.

 

“Eligible Liens” means those Liens on the Collateral included in the Borrowing
Base permitted by each Debt Document (for the avoidance of doubt in the event of
any conflict or difference among the Debt Documents, the most restrictive
provisions that are in effect (after taking into account any modification,
supplement, amendment or waiver to such provisions) shall apply against the
Obligors hereunder).

 

“Enforcement Action” means an action under applicable law to (a) foreclose,
execute, levy, or collect on, take possession or control of, sell or otherwise
realize upon (judicially or non-judicially), or lease, license, or otherwise
dispose of (whether publicly or privately), Collateral, or otherwise exercise or
enforce remedial rights with respect to Collateral under the Security Documents
(including by way of set-off, recoupment notification of a public or private
sale or other disposition pursuant to the NYUCC or other applicable law,
notification to account debtors, notification to depositary banks under deposit
account control agreements, or exercise of rights under landlord consents, if
applicable), (b) solicit bids from third parties to conduct the liquidation or
disposition of Collateral or to engage or retain sales brokers, marketing
agents, investment bankers, accountants, appraisers, auctioneers, or other third
parties for the purposes of valuing, marketing, promoting, and selling
Collateral, (c) to receive a transfer of Collateral in satisfaction of the
Secured Obligations, (d) to otherwise enforce a security interest or exercise
another right or remedy, as a secured creditor or otherwise, pertaining to the
Collateral at law, in equity, or pursuant to the Debt Documents (including the
commencement of applicable legal proceedings or other actions with respect to
all or any portion of the Collateral to facilitate the actions described in the
preceding clauses, and exercising voting rights in respect of equity interests
comprising Collateral); provided that “Enforcement Action” will not be deemed to
include (x) actions in preparation for any of the foregoing and (y) actions to
preserve rights of the Grantors, Collateral Agent and/or the Secured Parties in
and to the Collateral.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest. As used in this Agreement, “Equity Interests” shall not include
convertible debt unless and until such debt has been converted to capital stock.

 

“Excluded Accounts” means, with respect to Deposit Accounts or Securities
Accounts, (i) any account exclusively used for payroll, payroll taxes and other
employee wage, health and benefit payments, including pension fund and 401(k)
accounts, (ii) any withholding tax account, (iii) any fiduciary accounts or any
account for which any Obligor is the servicer for another Person, including any
accounts in the name of any Obligor in its capacity as servicer for a Financing
Subsidiary or any “Agency Account” pursuant to the Revolving Credit Facility,
(iv) for the avoidance of doubt, any “escrow” or analogous account in which an
Obligor has an interest, and (v) to the extent constituting a Permitted Lien,
any account which exclusively holds cash collateral posted as margin to secure
any Swap Agreement.

 



10

 

 

“Excluded Assets” means, individually and collectively, (i) any Excluded Equity
Interest, (ii) any Excluded Account, (iii) any intent-to-use application for
United States trademark registration and (iv) any Equity Interest in a Portfolio
Investment that is issued as an “equity kicker” to holders of subordinated debt
and such Equity Interest is pledged to secure senior debt of such Portfolio
Investment to the extent prohibited thereby.

 

“Excluded Equity Interest” means any (i) Equity Interest of a CFC or a
Transparent Subsidiary, other than (x) non-voting Equity Interests in a CFC or
Transparent Subsidiary, as applicable, that are directly held by an Obligor, and
(y) 65% of the voting Equity Interests in a CFC or Transparent Subsidiary, as
applicable, that are directly held by an Obligor, and (ii) Equity Interests
issued by any Financing Subsidiary or Tax Blocker Subsidiary; provided, that if
any such CFC, Transparent Subsidiary, Financing Subsidiary or Tax Blocker
Subsidiary shall at any time cease to be a CFC, Transparent Subsidiary,
Financing Subsidiary or Tax Blocker Subsidiary, as applicable, pursuant to the
Revolving Credit Facility or otherwise, the Equity Interests issued by such
Person shall no longer constitute Excluded Equity Interests and shall become
part of the Collateral hereunder.

 

“Excluded Swap Obligation” shall mean, with respect to any Subsidiary Guarantor,
any Swap Obligation if, and to the extent that, all or a portion of the
Guarantee of such Subsidiary Guarantor, or the grant by such Subsidiary
Guarantor of a security interest to secure, such Swap Obligation (or any
Guarantee thereof) is or becomes illegal under the Commodity Exchange Act or any
rule, regulation or order of the Commodity Futures Trading Commission (or the
application or official interpretation of any thereof) by virtue of such
Guarantor’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act at the time the Guarantee
of such Subsidiary Guarantor becomes effective with respect to such specific
Swap Obligation. If a Swap Obligation arises under a master agreement governing
more than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such Guarantee or security
interest is or becomes illegal.

 

“Euroclear” means Euroclear Bank, S.A., as operator of the Euroclear system.

 

“Euroclear Security” means a Security that (a) is a debt or equity Security and
(b) is capable of being transferred to an Agent Member’s account at Euroclear,
whether or not such transfer has occurred.

 



11

 

 

“Event of Default” means any Event of Default under and as defined in the
Revolving Credit Facility, and any event or condition that enables or permits
(after giving effect to any applicable grace or cure periods) the holder or
holders of any Designated Indebtedness Obligations or Swap Agreement Obligations
or any trustee or agent on its or their behalf to cause any Designated
Indebtedness Obligations or Swap Agreement Obligations to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity.

 

“Financial Officer” means the chief executive officer, president, co-president,
chief financial officer, principal accounting officer, treasurer or controller
of the Borrower.

 

“Financing Agent” means, in respect of any Designated Indebtedness, any trustee,
representative or agent for the holders of such Designated Indebtedness.

 

“Financing Subsidiary” means (a) any Structured Subsidiary or (b) any SBIC
Subsidiary.

 

“GAAP” means generally accepted accounting principles in the United States.

 

“Governmental Authority” means the government of the United States or of any
other nation, or any political subdivision thereof, whether state or local, and
any agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business or customary
indemnification agreements entered into in the ordinary course of business in
connection with obligations that do not constitute Indebtedness. The amount of
any Guarantee at any time shall be deemed to be an amount equal to the maximum
stated or determinable amount of the primary obligation in respect of which such
Guarantee is incurred, unless the terms of such Guarantee expressly provide that
the maximum amount for which such Person may be liable thereunder is a lesser
amount (in which case the amount of such Guarantee shall be deemed to be an
amount equal to such lesser amount).

 



12

 

 

“Guarantee Assumption Agreement” means a Guarantee Assumption Agreement
substantially in the form of Exhibit B, between the Collateral Agent and an
entity that, pursuant to Section 7.05, is required to become a “Subsidiary
Guarantor” hereunder (with such changes as the Collateral Agent shall reasonably
request, consistent with the requirements of Section 7.05, or to which the
Collateral Agent shall otherwise consent).

 

“Guaranteed Obligations” means, collectively, the Credit Agreement Obligations,
the Designated Indebtedness Obligations and the Swap Agreement Obligations.

 

“Immaterial Subsidiary” has the meaning given to such term in the Revolving
Credit Facility.

 

“Indebtedness” of any Person means, without duplication, (a) (i) all obligations
of such Person for borrowed money or (ii) deposits, loans or advances of any
kind that are required to be accounted for under GAAP as a liability on the
financial statements of an Obligor (other than deposits received in connection
with a Portfolio Investment in the ordinary course of the Obligor’s business
(including, but not limited to, any deposits or advances in connection with
expense reimbursement, prepaid agency fees, other fees, indemnification, work
fees, tax distributions or purchase price adjustments)), (b) all obligations of
such Person evidenced by bonds, debentures, notes or similar debt instruments,
(c) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person, (d) all
obligations of such Person in respect of the deferred purchase price of property
or services (other than trade accounts payable and accrued expenses in the
ordinary course of business not past due for more than 90 days after the date on
which such trade account payable was due), (e) all Indebtedness of others
secured by any Lien on property owned or acquired by such Person, whether or not
the Indebtedness secured thereby has been assumed (with the value of such debt
being the lower of the outstanding amount of such debt and the fair market value
of the property subject to such Lien), (f) all Guarantees by such Person of
Indebtedness of others, (g) all Capital Lease Obligations of such Person,
(h) all obligations, contingent or otherwise, of such Person as an account party
in respect of letters of credit and letters of guaranty, (i) all obligations,
contingent or otherwise, of such Person in respect of bankers’ acceptances or,
solely for the purposes specified in the definition of “Indebtedness” in the
Revolving Credit Facility or the Designated Indebtedness Document (whichever
contains the most restrictive provision then in effect), and (j) the net amount
such person would be obligated for under any Swap Agreement if such Swap
Agreement was terminated at that time. The Indebtedness of any Person shall
include the Indebtedness of any other entity (including any partnership in which
such Person is a general partner) to the extent such Person is liable therefor
as a result of such Person’s ownership interest in or other relationship with
such entity, except to the extent the terms of such Indebtedness provide that
such Person is not liable therefor (or such Person is not otherwise liable for
such Indebtedness). Notwithstanding the foregoing, “Indebtedness” shall not
include (x) purchase price holdbacks arising in the ordinary course of business
in respect of a portion of the purchase price of an asset or Investment to
satisfy unperformed obligations of the seller of such asset or Investment or
(y) a commitment arising in the ordinary course of business to make a future
Portfolio Investment.

 



13

 

 

“Indorsed” means, with respect to any Certificated Security, that such
Certificated Security has been assigned or transferred to the applicable
transferee pursuant to an effective Indorsement.

 

“ING” means ING Capital LLC.

 

“Intellectual Property” means, collectively, the Copyrights, the Copyright
Licenses, the Patents, the Patent Licenses, the Trademarks, the Trademark
Licenses, the Trade Secrets, and the Trade Secret Licenses.

 

“Investment” means, for any Person: (a) Equity Interests, bonds, notes,
debentures or other securities of any other Person or any agreement to acquire
any Equity Interests, bonds, notes, debentures or other securities of any other
Person (including any “short sale” or any sale of any securities at a time when
such securities are not owned by the Person entering into such sale);
(b) deposits, advances, loans or other extensions of credit made to any other
Person (including purchases of property from another Person subject to an
understanding or agreement, contingent or otherwise, to resell such property to
such Person); or (c) Swap Agreements.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities (other than on
market terms at fair value so long as in the case of any Portfolio Investment,
the Value used in determining the Borrowing Base is not greater than the
purchase or call price), except in favor of the issuer thereof (and, for the
avoidance of doubt, in the case of Investments that are loans or other debt
obligations, restrictions on assignments or transfers thereof on customary and
market based terms pursuant to the underlying documentation relating to such
Investment shall not be deemed to be a “Lien” and, in the case of Portfolio
Investments that are equity securities, excluding customary drag-along,
tag-along, right of first refusal, restrictions on assignments or transfers and
other similar rights in favor of other equity holders of the same issuer).

 

“Loan Document” has the meaning given to such term in the Revolving Credit
Facility.

 

“Loans” means the revolving loans made by the Revolving Lenders to the Borrower
pursuant to the Revolving Credit Facility.

 

“Luxembourg” means the Grand Duchy of Luxembourg.

 



14

 

 

“Margin Stock” means “margin stock” within the meaning of Regulations T, U and
X.

 

“Notice of Designation” has the meaning specified in Section 6.01.

 

“NYUCC” means the Uniform Commercial Code as in effect from time to time in the
State of New York.

 

“NYUCC Control” means “control” as defined in Section 9-104, 9-105, 9-106 or
9-107 of the NYUCC.

 

“Obligors” has the meaning given to such term in the preamble of this Agreement.
For the avoidance of doubt, the term “Obligor” shall exclude Tax Blocker
Subsidiaries.

 

“Patent Licenses” means all agreements providing for the granting of any right
in or to Patents (whether such Obligor is licensee or licensor thereunder)
including, without limitation, each agreement referred to in Annex 2.11 hereto.

 

“Patents” means all United States and foreign patents and certificates of
invention, or similar industrial property rights, and applications for any of
the foregoing, including, but not limited to: (i) each patent and patent
application referred to in Annex 2.11 hereto, (ii) all reissues, divisions,
continuations, continuations-in-part, extensions, renewals, and reexaminations
thereof, (iii) all rights corresponding thereto throughout the world, (iv) all
inventions and improvements described therein, (v) all rights to sue for past,
present and future infringements thereof, and (vi) all proceeds of the
foregoing, including, without limitation, licenses, royalties, income, payments,
claims, damages, and proceeds of suit.

 

“Permitted Liens” means any Liens (other than the Liens created or provided
under this Agreement or the other Security Documents) not prohibited by the
provisions of the Credit Agreement and any Designated Indebtedness Document,
including with respect to a Special Equity Interest any Lien in favor of a
creditor of the issuer of such Special Equity Interest as contemplated by the
definition of such term in the Revolving Credit Agreement.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Pledge Supplement” means a supplement to this Agreement substantially in the
form of Exhibit D.

 

“Pledged Debt” means all indebtedness owed to any Obligor (other than Portfolio
Investments (unless issued by a Subsidiary)), the instruments (if any)
evidencing such indebtedness (including, without limitation, the instruments
described on Annex 2.08 hereto) and all interest, cash, instruments and other
property or proceeds from time to time received, receivable or otherwise
distributed in respect of or in exchange for any or all of such indebtedness.

 



15

 

 

“Pledged Equity Interests” means all Equity Interests (other than Excluded
Equity Interests) owned by any Obligor issued by any Subsidiary of such Obligor
(including, without limitation, the Equity Interests described on Annex 2.07
hereto) and the certificates, if any, representing such Equity Interests and any
interest of such Obligor in the entries on the books of the issuer of such
Equity Interests or on the books of any Securities Intermediary pertaining to
such Equity Interests, and all dividends, distributions, cash, warrants, rights,
options, instruments, securities and other property or proceeds from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of such Equity Interests.

 

“Pledged Interests” means all Pledged Debt and Pledged Equity Interests.

 

“Portfolio Investment” means any Investment held by the Borrower and its
Subsidiaries in their asset portfolio.

 

“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Subsidiary Guarantor that has total assets exceeding $10,000,000 at the time the
relevant Guarantee or grant of the relevant security interest becomes effective
with respect to such Swap Obligation or such other person as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” by entering into a keepwell under section
1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

“Regulation T, U and X” means, respectively, Regulation T, U and X of the Board
of Governors of the Federal Reserve System (or any successor), as the same may
be modified and supplemented and in effect from time to time.

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

 

“Required Designated Indebtedness Holders” means, with respect to each issuance
of Designated Indebtedness (if any, or so long as, such Designated Indebtedness
is outstanding (other than unasserted contingent obligations)) by the Borrower
(each such issuance, a “Series”), the meaning given to the term “Required
Holders” or “Required Lenders” in the Debt Documents with respect to such
Designated Indebtedness.

 

“Required Revolving Lenders” has the meaning given to the term “Required
Lenders” in the Revolving Credit Facility (so long as the obligations under the
Revolving Credit Facility are outstanding (other than unasserted contingent
obligations)).

 



16

 

 

“Required Secured Parties” means Secured Parties holding more than 50% of the
aggregate amount of the sum of the Credit Agreement Obligations and the
Designated Indebtedness Obligations. For purposes of determining the amount of
the Credit Agreement Obligations and the Designated Indebtedness Obligations,
the amount of such obligations shall be the outstanding principal amount of such
obligations plus, if no event of default has occurred under any of the Debt
Documents (or if an event of default has occurred under any of the Debt
Documents but such event of default has been waived by the permitted parties
under the applicable Debt Documents), the amount of the unfunded commitments on
account of such obligations.

 

“Revolving Administrative Agent” has the meaning assigned to such term in the
preamble of this Agreement.

 

“Revolving Credit Facility” means (i) the Senior Secured Revolving Credit
Agreement, dated as of February 23, 2016, among the Borrower, the lenders party
thereto and ING Capital LLC, as administrative agent (the “Existing Revolving
Credit Agreement”) and (ii) any amendment, modification, supplement, amendment
and restatement, extension, refinancing or replacement of the Existing Revolving
Credit Agreement (or to any such amendment, modification, supplement, amendment
and restatement, extension, refinancing or replacement).

 

“Revolving Lender” means any “Lender” (as defined in the Revolving Credit
Facility) that is from time to time party to the Revolving Credit Facility.

 

“Revolving Loans” means the revolving loans made by the Revolving Lenders to the
Borrower pursuant to the Revolving Credit Facility.

 

“SBIC Subsidiary” means any Subsidiary of the Borrower designated by the
Borrower as an “SBIC Subsidiary” under the applicable Debt Documents and
pursuant to the procedures specified in such Debt Documents (with notice to the
Collateral Agent).

 

“Secured Obligations” means, collectively, (a) in the case of the Borrower, the
Credit Agreement Obligations, the Designated Indebtedness Obligations and the
Swap Agreement Obligations, (b) in the case of the Subsidiary Guarantors, the
obligations of the Subsidiary Guarantors in respect of the Guaranteed
Obligations pursuant to Section 3.01 and the Designated Indebtedness Documents
(if any) and (c) in the case of all Obligors, all present and future obligations
of the Obligors to the Secured Parties, or any of them, hereunder or under any
other Security Document; provided that Secured Obligations shall not include any
Excluded Swap Obligation.

 

“Secured Party” means, collectively, the Revolving Lenders (including those
holding Swap Agreement Obligations), the Revolving Administrative Agent, each
Designated Indebtedness Holder, each Financing Agent and each Person that is not
a Revolving Lender and is owed a Swap Agreement Obligation of the type described
in, and subject to the conditions set forth in, the second paragraph of the
definition of “Swap Agreement Obligations” and the Collateral Agent.

 

“Security Documents” means, collectively, this Agreement, the Custodian
Agreement and all other assignments, pledge agreements, security agreements,
control agreements, custodial agreements and other instruments executed and
delivered at any time by any of the Obligors pursuant hereto or otherwise
providing or relating to any collateral security for any of the Secured
Obligations.

 



17

 

 

“Series” has the meaning set forth in the definition of Required Designated
Indebtedness Holders.

 

“Special Equity Interest” means any Equity Interest that is subject to a Lien in
favor of creditors of the issuer of such Equity Interest, provided that (a) such
Lien was created to secure indebtedness owing by such issuer to such creditors,
(b) such indebtedness was (i) in existence at the time the Obligors acquired
such Equity Interest, (ii) incurred or assumed by such issuer substantially
contemporaneously with such acquisition or (iii) already subject to a Lien
granted to such creditors and (c) unless such Equity Interest is not intended to
be included in the Collateral, the documentation creating or governing such Lien
does not prohibit the inclusion of such Equity Interest in the Collateral.

 

“Structured Subsidiaries” means a direct or indirect Subsidiary of the Borrower
designated by the Borrower as a “Structured Subsidiary” under the applicable
Debt Documents and pursuant to the procedures specified in such Debt Documents
(with notice to the Collateral Agent).

 

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Anything herein to the
contrary notwithstanding, the term “Subsidiary” shall not include any Person
that constitutes an Investment held by any Obligor or any Tax Blocker Subsidiary
in the ordinary course of business and that is not, under GAAP, consolidated on
the financial statements of the Borrower and its Subsidiaries. Unless otherwise
specified, “Subsidiary” means a Subsidiary of the Borrower.

 

“Subsidiary Guarantors” has the meaning given to such term in the preamble of
this Agreement.

 

“Swap Agreement” means any “swap agreement” as defined in Section 101(53B) of
the Bankruptcy Code, or any successor provision, including, without limitation,
any credit default swap, interest rate protection agreement, foreign currency
exchange protection agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

 



18

 

 

“Swap Agreement Obligations” means, collectively, all obligations of any Obligor
to any Revolving Lender under any Swap Agreement that has been designated by the
Borrower by notice to the Collateral Agent as being secured by this Agreement,
including in each case all margin payments, termination payments, fees,
indemnification payments and other amounts whatsoever, whether direct or
indirect, absolute or contingent, now or hereafter from time to time owing to
such Revolving Lender (or any Affiliate thereof) under such Swap Agreement, and
including all interest and expenses accrued or incurred subsequent to the
commencement of any bankruptcy or insolvency proceeding with respect to such
Obligor, whether or not such interest or expenses are allowed as a claim in such
proceeding; provided, that Swap Agreement Obligations shall not include any
Excluded Swap Obligation.

 

For purposes hereof, it is understood that any such obligations of any Obligor
to a Person arising under a Swap Agreement entered into at the time such Person
(or an Affiliate thereof) is a “Revolving Lender” party to the Revolving Credit
Facility shall nevertheless continue to constitute Swap Agreement Obligations
for purposes hereof, notwithstanding that such Person (or its Affiliate) may
have assigned all of its Loans and other interests in the Revolving Credit
Facility and, therefore, at the time a claim is to be made in respect of such
obligations, such Person (or its Affiliate) is no longer a “Revolving Lender”
party to the Revolving Credit Facility, provided that neither such Person nor
any such Affiliate shall be entitled to the benefits of this Agreement (and such
obligations shall not constitute Swap Agreement Obligations hereunder) unless,
at or prior to the time it ceased to be a Revolving Lender hereunder, it shall
have notified the Collateral Agent in writing of the existence of such
agreement. Subject to and without limiting the preceding sentence, any Affiliate
of a Revolving Lender that is a party to a Swap Agreement shall be included in
the term “Revolving Lender” for purposes of this Agreement solely for purposes
of the rights and obligations arising hereunder in respect of such Swap
Agreement and the Swap Agreement Obligations thereunder.

 

The designation of any Swap Agreement as being secured by this Agreement in
accordance with the first paragraph under this definition of “Swap Agreement
Obligations” shall not create in favor of any Revolving Lender or any Affiliate
thereof that is a party thereto (i) any rights in connection with the management
or release of any Collateral or of the obligations of any Guarantor under this
Agreement or (ii) any rights to consent to any amendment, waiver or other matter
under this Agreement or any other Loan Document. Notwithstanding anything to the
contrary in this Agreement or any other Loan Document, as applicable, no
provider or holder of any Swap Agreement Obligations (other than in its capacity
as Revolving Administrative Agent, Collateral Agent or Revolving Lender to the
extent applicable) has any individual right to enforce this Agreement or bring
any remedies with respect to any Lien on Collateral granted pursuant to the Loan
Documents. By accepting the benefits of this Agreement, such party shall be
deemed to have appointed the Collateral Agent as its agent and agreed to be
bound by this Agreement as a Secured Party, subject to the limitations set forth
in the preceding sentence.

 

19

 

 

“Tax Blocker Subsidiary” has the meaning given to such term in the Revolving
Credit Facility.

 

“Termination Date” means (a) with respect to the Revolving Lenders, the date on
which the conditions set forth in the definition of “Termination Date” in the
Revolving Credit Facility are satisfied and (b) with respect to any Designated
Indebtedness Holders, the date on which the principal and accrued interest on
each Designated Indebtedness and all fees and other amounts payable thereunder
shall have been paid in full (excluding, for the avoidance of doubt, any amount
in connection with any contingent unasserted obligation).

 

“Trademark Licenses” means any and all agreements providing for the granting of
any right in or to Trademarks (whether such Obligor is licensee or licensor
thereunder) including, without limitation, each agreement referred to in
Annex 2.11 hereto.

 

“Trademarks” means all United States and foreign trademarks, trade names,
corporate names, company names, business names, fictitious business names,
Internet domain names, service marks, certification marks, collective marks,
logos, other source or business identifiers, designs and general intangibles of
a like nature, and all registrations and applications for any of the foregoing
including, but not limited to: (i) the registrations and applications referred
to in Annex 2.11 hereto, (ii) all extensions or renewals of any of the
foregoing, (iii) all of the goodwill of the business connected with the use of
and symbolized by the foregoing, (iv) the right to sue for past, present and
future infringement or dilution of any of the foregoing or for any injury to
goodwill, and (v) all proceeds of the foregoing, including, without limitation,
licenses, royalties, income, payments, claims, damages, and proceeds of suit.

 

“Trade Secret Licenses” means any and all agreements providing for the granting
of any right in or to Trade Secrets (whether such Obligor is licensee or
licensor thereunder) including, without limitation, each agreement referred to
in Annex 2.11 hereto.

 

“Trade Secrets” means all trade secrets and all other confidential or
proprietary information and know-how whether or not such Trade Secret has been
reduced to a writing or other tangible form, including all documents and things
embodying, incorporating, or referring in any way to such Trade Secret,
including but not limited to: (i) the right to sue for past, present and future
misappropriation or other violation of any Trade Secret, and (ii) all proceeds
of the foregoing, including, without limitation, licenses, royalties, income,
payments, claims, damages, and proceeds of suit.

 

“Transparent Subsidiary” means any Person directly or indirectly owned by an
Obligor that has no material assets other than Equity Interests (held directly
or indirectly through other Transparent Subsidiaries) in one or more CFCs.

 

“United States” means the United States of America.

 

20

 

 

“U.S. Government Security” means securities that are direct obligations of, and
obligations the timely payment of principal and interest on which is fully
guaranteed by, the United States or any agency or instrumentality of the United
States the obligations of which are backed by the full faith and credit of the
United States and in the form of conventional bills, bonds, and notes.

 

1.03          Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein or therein), (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns (subject to any restrictions on assignment set forth
herein or in the applicable Debt Document), (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Sections, Exhibits and Annexes shall be construed to refer
to Sections of, and Exhibits and Annexes to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

 

Section 2.          Representations and Warranties. Each Obligor represents and
warrants to the Secured Parties that:

 

2.01          Organization. Such Obligor is duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization.

 

2.02          Authorization; Enforceability. The execution, delivery and
performance of this Agreement, and the granting of the Liens contemplated
hereunder, are within such Obligor’s corporate or other powers and have been
duly authorized by all necessary corporate or other action, including by all
necessary shareholder action. This Agreement has been duly executed and
delivered by such Obligor and constitutes a legal, valid and binding obligation
of such Obligor, enforceable in accordance with its terms, except as such
enforceability may be limited by (a) bankruptcy, insolvency, reorganization,
moratorium or similar laws of general applicability affecting the enforcement of
creditors’ rights and (b) the application of general principles of equity
(regardless of whether such enforceability is considered in a proceeding in
equity or at law).

 

21

 

 

2.03          Governmental Approvals; No Conflicts. The execution, delivery and
performance of this Agreement, and the granting of the Liens contemplated
hereunder, (a) do not require any consent or approval of, registration or filing
with, or any other action by, any Governmental Authority, except for (i) such as
have been or will be obtained or made and are in full force and effect and
(ii) filings and recordings in respect of the Liens created pursuant hereto or
the other Security Documents, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of any
Obligor or any order of any Governmental Authority, (c) will not violate or
result in a default in any material respect under any indenture, agreement or
other instrument binding upon any Obligor or any of its assets, or give rise to
a right thereunder to require any payment to be made by any such Person, and
(d) except for the Liens created pursuant hereto or the other Security
Documents, will not result in the creation or imposition of any Lien on any
asset of any Obligor (other than Permitted Liens).

 

2.04          Title. Such Obligor is the sole beneficial owner of the Collateral
in which a security interest is granted by such Obligor hereunder and no Lien
exists upon such Collateral other than (a) the security interest created or
provided for herein or the other Security Documents , which security interest
constitutes a valid first and prior perfected Lien (subject to Eligible Liens)
on the Collateral included in the Borrowing Base and (subject to Permitted
Liens) on all other Collateral (except that any such security interest in a
Special Equity Interest may be subject to a Lien in favor of a creditor of the
issuer of such Special Equity Interest as contemplated by the definition of such
term in Section 1.02) and (b) other Liens not prohibited by the provisions of
any Debt Document.

 

2.05          Names, Etc. As of the date hereof, the full and correct legal
name, type of organization, jurisdiction of organization, organizational ID
number (if applicable) and place of business (or, if more than one, chief
executive office) of each Obligor as of the date hereof are correctly set forth
in Annex 2.05 (and of each additional Obligor as of the date of the Guarantee
Assumption Agreement referred to below are set forth in the supplement to
Annex 2.05 in Appendix A to the Guarantee Assumption Agreement executed and
delivered by such Obligor pursuant to Section 7.05).

 

2.06          Changes in Circumstances. No Obligor has (a) within the period of
four months prior to the date hereof (or, in the case of any Subsidiary
Guarantor, within the period of four months prior to the date it becomes a party
hereto pursuant to a Guarantee Assumption Agreement), changed its location (as
defined in Section 9-307 of the NYUCC), (b) as of the date hereof (or, with
respect to any Subsidiary Guarantor, as of the date it becomes a party hereto
pursuant to a Guarantee Assumption Agreement), changed its name or (c) as of the
date hereof (or, with respect to any Subsidiary Guarantor, as of the date it
becomes a party hereto pursuant to a Guarantee Assumption Agreement), become a
“new debtor” (as defined in Section 9-102(a)(56) of the NYUCC) with respect to a
currently effective security agreement previously entered into by any other
Person and binding upon such Obligor, in each case except as notified in writing
to the Collateral Agent prior to the date hereof (or, in the case of any
Subsidiary Guarantor, prior to the date it becomes a party hereto pursuant to a
Guarantee Assumption Agreement).

 

22

 

 

2.07          Pledged Equity Interests. (i) Annex 2.07 sets forth a complete and
correct list of all Pledged Equity Interests owned by any Obligor on the date
hereof (or owned by a Subsidiary Guarantor on the date it becomes a party hereto
pursuant to a Guarantee Assumption Agreement) and on the date hereof or thereof
such Pledged Equity Interests constitute the percentage of issued and
outstanding shares of stock, percentage of membership interests, percentage of
partnership interests or percentage of beneficial interest of the respective
issuers thereof indicated on Annex 2.07; (ii) on the date hereof or thereof the
Obligors listed on Annex 2.07 are the record and beneficial owners of the
Pledged Equity Interests free of all Liens, rights or claims of other Persons
and there are no outstanding warrants, options or other rights to purchase, or
shareholder, voting trust or similar agreements outstanding with respect to, or
property that is convertible into, or that requires the issuance or sale of, any
Pledged Equity Interests; and (iii) no consent of any Person including any other
general or limited partner, any other member of a limited liability company, any
other shareholder or any other trust beneficiary is necessary in connection with
the creation, perfection or first priority (subject to Eligible Liens on the
Collateral included in the Borrowing Base and subject to Permitted Liens on all
other Collateral) status of the security interest of the Collateral Agent in any
Pledged Equity Interests or the exercise by the Collateral Agent of the voting
or other rights provided for in this Agreement or the exercise of remedies in
respect thereof.

 

2.08          Promissory Notes. Annex 2.08 sets forth a complete and correct
list of all Promissory Notes (other than any previously Delivered to the
Custodian or held in a Securities Account referred to in Annex 2.09) held by any
Obligor on the date hereof (or held by a Subsidiary Guarantor on the date it
becomes a party hereto pursuant to a Guarantee Assumption Agreement) that are
either included in the Borrowing Base or have an aggregate unpaid principal
amount in excess of $75,000.

 

2.09          Deposit Accounts and Securities Accounts. Annex 2.09 sets forth a
complete and correct list of all Deposit Accounts, Securities Accounts and
Commodity Accounts of the Obligors on the date hereof (and of any Subsidiary
Guarantor on the date it becomes a party hereto pursuant to a Guarantee
Assumption Agreement).

 

2.10          Commercial Tort Claims. Annex 2.10 sets forth a complete and
correct list of all Commercial Tort Claims of the Obligors on the date hereof
(and of any Subsidiary Guarantor on the date it becomes a party hereto pursuant
to a Guarantee Assumption Agreement).

 

2.11          Intellectual Property and Licenses.

 

(a)          Annex 2.11 sets forth a true and complete list on the date hereof
(or on the date a Subsidiary Guarantor becomes a party hereto pursuant to a
Guarantee Assumption Agreement) of (i) all United States, state and foreign
registrations of and applications for Patents, Trademarks, and Copyrights owned
by each Obligor and (ii) all Patent Licenses, Trademark Licenses, Trade Secret
Licenses and Copyright Licenses material to the business of such Obligor;

 

(b)          on the date hereof or thereof each Obligor is the sole and
exclusive owner of the entire right, title, and interest in and to all
Intellectual Property listed on Annex 2.11, and to each Obligor’s knowledge,
owns or has as of the date hereof or thereof the valid right to use all other
Intellectual Property used in or necessary to conduct its business, free and
clear of all Liens, claims, encumbrances and licenses, except for Permitted
Liens and the licenses set forth on Annex 2.11;

 

23

 

 

(c)            to each Obligor’s knowledge, on the date hereof or thereof all
Intellectual Property owned by the Obligors is subsisting and has not been
adjudged invalid or unenforceable, in whole or in part, and as of the date
hereof or thereof each Obligor has performed all acts and has paid all renewal,
maintenance, and other fees and taxes required to maintain each and every
registration and application of Copyrights, Patents and Trademarks in full force
and effect;

 

(d)          to each Obligor’s knowledge, on the date hereof or thereof all
Intellectual Property set forth in Annex 2.11 is valid and enforceable; no
holding, decision, or judgment has been rendered against any Obligor in any
action or proceeding before any court or administrative authority challenging
the validity of, any Obligor’s right to register, or any Obligor’s rights to own
or use, any Intellectual Property and no such action or proceeding is pending
or, to each Obligor’s knowledge, threatened;

 

(e)          on the date hereof or thereof all registrations and applications
for Copyrights, Patents and Trademarks owned by the Obligors are standing in the
name of an Obligor, and none of the Trademarks, Patents, Copyrights or Trade
Secrets owned by the Obligors has been licensed by any Obligor to any Affiliate
or third party, except as disclosed in Annex 2.11;

 

(f)          as of the date hereof or thereof each Obligor has been using
appropriate statutory notice of registration in connection with its use of
registered Trademarks, proper marking practices in connection with the use of
Patents, and appropriate notice of copyright in connection with the publication
of Copyrights, in each case if material to the business of such Obligor;

 

(g)          as of the date hereof or thereof each Obligor uses adequate
standards of quality in the manufacture, distribution, and sale of all products
sold and in the provision of all services rendered under or in connection with
all Trademarks owned by or licensed to such Obligor and has taken all action
reasonably necessary to ensure that all licensees of such Trademarks use such
adequate standards of quality;

 

(h)          to each Obligor’s knowledge, as of the date hereof or thereof the
conduct of each Obligor’s business does not infringe upon or otherwise violate
any trademark, patent, copyright, trade secret or other intellectual property
right owned or controlled by a third party, and no claim has been made, in
writing, that the use of any Intellectual Property owned or used by any Obligor
(or any of its respective licensees) violates the asserted rights of any third
party;

 

(i)          to each Obligor’s knowledge, as of the date hereof or thereof no
third party is infringing upon or otherwise violating any rights in any
Intellectual Property owned or used by such Obligor, or any of its respective
licensees;

 

24

 

 

(j)          as of the date hereof or thereof, no settlement or consents,
covenants not to sue, nonassertion assurances, or releases have been entered
into by any Obligor or to which any Obligor is bound that adversely affect any
Obligor’s rights to own or use any Intellectual Property; and

 

(k)          as of the date hereof or thereof, no Obligor has made a previous
assignment, sale, transfer or agreement constituting a present or future
assignment, sale, transfer or agreement of any Intellectual Property that has
not been terminated or released, and there is no effective financing statement
or other document or instrument now executed, or on file or recorded in any
public office, granting a security interest in or otherwise encumbering any part
of the Intellectual Property, other than in favor of the Collateral Agent.

 

Section 3.          Guarantee.

 

3.01          The Guarantee. The Subsidiary Guarantors hereby jointly and
severally guarantee to the Collateral Agent for the benefit of each of the
Secured Parties and their respective successors and assigns the prompt payment
in full when due (whether at stated maturity, by acceleration or otherwise) of
the Guaranteed Obligations. The Subsidiary Guarantors hereby further jointly and
severally agree that if the Borrower shall fail to pay in full when due (whether
at stated or extended maturity, by acceleration or otherwise) any of the
Guaranteed Obligations, the Subsidiary Guarantors will jointly and severally pay
the same without any demand or notice whatsoever, and that in the case of any
extension of time of payment or renewal of any of the Guaranteed Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
by acceleration or otherwise) in accordance with the terms of such extension or
renewal.

 

3.02          Obligations Unconditional. The obligations of the Subsidiary
Guarantors under Section 3.01 are irrevocable, absolute and unconditional, joint
and several, irrespective of the value, genuineness, validity, regularity or
enforceability of the obligations of the Borrower under this Agreement, the
other Debt Documents or any other agreement or instrument referred to herein or
therein, or any substitution, release or exchange of any other guarantee of or
security for any of the Guaranteed Obligations, and, to the fullest extent
permitted by applicable law, irrespective of any other circumstance whatsoever
that might otherwise constitute a legal or equitable discharge or defense of a
surety or guarantor (other than the satisfaction in full of the Guaranteed
Obligations), it being the intent of this Section 3 that the obligations of the
Subsidiary Guarantors hereunder shall be absolute and unconditional under any
and all circumstances. Without limiting the generality of the foregoing, it is
agreed that the occurrence of any one or more of the following shall not alter
or impair the liability of the Subsidiary Guarantors hereunder, which shall
remain absolute and unconditional as described above:

 

(a)          at any time or from time to time, without notice to the Subsidiary
Guarantors, the time for any performance of or compliance with any of the
Guaranteed Obligations shall be extended, or such performance or compliance
shall be waived;

 



25

 

 

(b)          any of the acts mentioned in any of the provisions of this
Agreement, the other Debt Documents or any other agreement or instrument
referred to herein or therein shall be done or omitted;

 

(c)          the maturity of any of the Guaranteed Obligations shall be
accelerated, or any of the Guaranteed Obligations shall be modified,
supplemented or amended in any respect, or any right under this Agreement, the
other Debt Documents or any other agreement or instrument referred to herein or
therein shall be waived or any other guarantee of any of the Guaranteed
Obligations or any security therefor shall be released or exchanged in whole or
in part or otherwise dealt with; or

 

(d)          any lien or security interest granted to, or in favor of, any
Secured Party as security for any of the Guaranteed Obligations shall fail to be
perfected.

 

The Subsidiary Guarantors hereby expressly waive diligence, presentment, demand
of payment, protest and all notices whatsoever (except as expressly required by
this Agreement or any other Debt Document), and any requirement that any Secured
Party exhaust any right, power or remedy or proceed against the Borrower under
this Agreement, the other Debt Documents or any other agreement or instrument
referred to herein or therein, or against any other Person under any other
guarantee of, or security for, any of the Guaranteed Obligations.

 

3.03          Reinstatement. The obligations of the Subsidiary Guarantors under
this Section 3 shall be automatically reinstated if and to the extent that for
any reason any payment by or on behalf of the Borrower in respect of the
Guaranteed Obligations is rescinded or must be otherwise restored by any holder
of any of the Guaranteed Obligations and such holder of a Guaranteed Obligation
has returned to the Borrower or its designee any such rescinded payment, whether
as a result of any proceedings in bankruptcy or reorganization or otherwise, and
the Subsidiary Guarantors jointly and severally agree that they will indemnify
the Secured Parties on demand for all reasonable and documented out-of-pocket
costs and expenses (including reasonable and documented fees and other charges
of a single firm of counsel (but excluding the allocated costs of internal
counsel)) incurred by the Secured Parties in connection with such rescission or
restoration, including any such costs and expenses incurred in defending against
any claim alleging that such payment constituted a preference, fraudulent
transfer or similar payment under any bankruptcy, insolvency or similar law.

 

3.04          Subrogation. The Subsidiary Guarantors hereby jointly and
severally agree that until the payment and satisfaction in full in cash of all
Guaranteed Obligations (other than unasserted, contingent obligations), and the
expiration and termination of all letters of credit or commitments to extend
credit under all Debt Documents, they shall not exercise any right or remedy
arising by reason of any performance by them of their guarantee in Section 3.01,
whether by subrogation or otherwise, against the Borrower or any other guarantor
of any of the Guaranteed Obligations or any security for any of the Guaranteed
Obligations.

 

26

 

 

3.05          Remedies. The Subsidiary Guarantors jointly and severally agree
that, as between the Subsidiary Guarantors and the Secured Parties, a Guaranteed
Obligation may be declared to be forthwith due and payable as provided in the
respective Debt Document therefor including, in the case of the Revolving Credit
Facility, the provisions specifying the existence of an event of default (and
shall be deemed to have become automatically due and payable in the
circumstances provided therein including, in the case of the Revolving Credit
Facility, such provisions) for purposes of Section 3.01 notwithstanding any
stay, injunction or other prohibition preventing such declaration (or such
obligations from becoming automatically due and payable) as against the Borrower
or any Subsidiary Guarantors and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Borrower) shall forthwith
become due and payable by the Subsidiary Guarantors for purposes of
Section 3.01.

 

3.06          Continuing Guarantee. The guarantee in this Section 3 is a
continuing guarantee of payment (and not of collection), and shall apply to all
Guaranteed Obligations whenever arising.

 

3.07          Instrument for the Payment of Money. Each Subsidiary Guarantor
hereby acknowledges that the guarantee in this Section 3 constitutes an
instrument for the payment of money, and consents and agrees that any Secured
Party, at its sole option, in the event of a dispute by such Subsidiary
Guarantor in the payment of any moneys due hereunder, shall (to the extent
permitted under applicable law) have the right to bring motion action under
New York CPLR Section 3213.

 

3.08          Rights of Contribution. The Obligors hereby agree, as between
themselves, that if any Subsidiary Guarantor shall become an Excess Funding
Guarantor (as defined below) by reason of the payment by such Subsidiary
Guarantor of any Guaranteed Obligations, then each other Subsidiary Guarantor
shall, on demand of such Excess Funding Guarantor (but subject to the next
sentence), pay to such Excess Funding Guarantor an amount equal to such
Subsidiary Guarantor’s Pro Rata Share (as defined below and determined, for this
purpose, without reference to the properties, debts and liabilities of such
Excess Funding Guarantor) of the Excess Payment (as defined below) in respect of
such Guaranteed Obligations. The payment obligation of a Subsidiary Guarantor to
any Excess Funding Guarantor under this Section 3.08 shall be subordinate and
subject in right of payment to the prior payment in full of the obligations of
such Subsidiary Guarantor under the other provisions of this Section 3 and such
Excess Funding Guarantor shall not exercise any right or remedy with respect to
such excess until payment and satisfaction in full of all of such obligations.

 



27

 

 

For purposes of this Section 3.08, (i) ”Excess Funding Guarantor” means, in
respect of any Guaranteed Obligations, a Subsidiary Guarantor that has paid an
amount in excess of its Pro Rata Share of such Guaranteed Obligations,
(ii) ”Excess Payment” means, in respect of any Guaranteed Obligations, the
amount paid by an Excess Funding Guarantor in excess of its Pro Rata Share of
such Guaranteed Obligations and (iii) ”Pro Rata Share” means, for any Subsidiary
Guarantor, the ratio (expressed as a percentage) of (x) the amount by which the
aggregate fair saleable value of all properties of such Subsidiary Guarantor
(excluding any shares of stock or other equity interest of any other Subsidiary
Guarantor) exceeds the amount of all the debts and liabilities of such
Subsidiary Guarantor (including contingent, subordinated, unmatured and
unliquidated liabilities, but excluding the obligations of such Subsidiary
Guarantor hereunder and any obligations of any other Subsidiary Guarantor that
have been Guaranteed by such Subsidiary Guarantor) to (y) the amount by which
the aggregate fair saleable value of all properties of the Borrower and all of
the Subsidiary Guarantors exceeds the amount of all the debts and liabilities
(including contingent, subordinated, unmatured and unliquidated liabilities, but
excluding the obligations of the Obligors hereunder) of the Borrower and all of
the Subsidiary Guarantors, determined (A) with respect to any Subsidiary
Guarantor that is a party hereto on the date hereof, as of the date hereof, and
(B) with respect to any other Subsidiary Guarantor, as of the date such
Subsidiary Guarantor becomes a Subsidiary Guarantor hereunder.

 

3.09          General Limitation on Guarantee Obligations. In any action or
proceeding involving any state corporate or other law, or any Federal or state
bankruptcy, insolvency, reorganization or other law affecting the rights of
creditors generally, if the obligations of any Subsidiary Guarantor under
Section 3.01 would otherwise, taking into account the provisions of
Section 3.08, be held or determined to be void, invalid or unenforceable, or
subordinated to the claims of any other creditors, on account of the amount of
its liability under Section 3.01, then, notwithstanding any other provision
hereof to the contrary, the amount of such liability shall, without any further
action by such Subsidiary Guarantor, any Secured Party or any other Person, be
automatically limited and reduced to the highest amount that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

 

3.10          Indemnity by Borrower. In addition to all such rights of indemnity
and subrogation as the Subsidiary Guarantors may have under applicable law (but
subject to Section 3.04), the Borrower agrees that (a) in the event a payment
shall be made by any Subsidiary Guarantor under this Agreement, the Borrower
shall indemnify such Subsidiary Guarantor for the full amount of such payment
and such Subsidiary Guarantor shall be subrogated to the rights of the Person to
whom such payment shall have been made to the extent of such payment and (b) in
the event any assets of any Subsidiary Guarantor shall be sold pursuant to this
Agreement or any other Security Document to satisfy in whole or in part the
Guaranteed Obligations, the Borrower shall indemnify such Subsidiary Guarantor
in an amount equal to the fair market value of the assets so sold.

 

3.11          Keepwell.

 

Each Qualified ECP Guarantor hereby jointly and severally absolutely,
unconditionally and irrevocably undertakes to provide such funds or other
support as may be needed from time to time by each other Obligor to honor all of
its obligations under the guarantee contained in this Section 3 in respect of
Swap Obligations (provided, however that each Qualified ECP Guarantor shall only
be liable under this Section 3.11 for the maximum amount of such liability that
can be incurred without rendering its obligations under this Section 3.11, or
otherwise under the guarantee contained in this Section 3, as it relates to such
other Obligor, voidable under applicable law relating to fraudulent conveyance
or fraudulent transfer, and not for any greater amount). The obligations of each
Qualified ECP Guarantor under this Section shall remain in full force and effect
until payment in full of all the Secured Obligations (other than in respect of
indemnities and contingent Obligations not then due and payable). Each Qualified
ECP Guarantor intends that this Section 3.11 constitute, and this Section 3.11
shall be deemed to constitute, a “keepwell, support, or other agreement” for the
benefit of each other Obligor for all purposes of Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.

 



28

 

 

Section 4.          Collateral. As collateral security for the payment in full
when due (whether at stated maturity, by acceleration or otherwise) of its
Secured Obligations, each Obligor hereby pledges and grants to the Collateral
Agent for the benefit of the Secured Parties as hereinafter provided a security
interest in all of such Obligor’s right, title and interest in, to and under all
of the following property and assets, in each case whether tangible or
intangible, wherever located, and whether now owned by such Obligor or hereafter
acquired and whether now existing or hereafter coming into existence (all of the
property described in this Section 4, other than the property excluded pursuant
to the proviso to this Section 4, being collectively referred to herein as
“Collateral”):

 

(a)          all Accounts, all Chattel Paper, all Deposit Accounts, all
Documents, all General Intangibles (including all Intellectual Property), all
Instruments (including all Promissory Notes), all Portfolio Investments, all
Pledged Debt, all Pledged Equity Interests, all Investment Property not covered
by the foregoing (including all Securities, all Securities Accounts and all
Security Entitlements with respect thereto and Financial Assets carried therein,
and all Commodity Accounts and Commodity Contracts), all letters of credit and
Letter-of-Credit Rights, all Money and all Goods (including Inventory and
Equipment), and all Commercial Tort Claims;

 

(b)          to the extent related to any Collateral, all Supporting
Obligations;

 

(c)          to the extent related to any Collateral, all books, correspondence,
credit files, records, invoices and other papers (including all tapes, cards,
computer runs and other papers and documents in the possession or under the
control of such Obligor or any computer bureau or service company from time to
time acting for such Obligor); and

 

(d)          all Proceeds of any of the foregoing Collateral.

 



29

 

 

PROVIDED, HOWEVER, that in no event shall the security interest granted under
this Section 4 attach to (and there shall be excluded from the definition of
“Collateral”) (A) any contract, property rights, obligation, instrument or
agreement to which an Obligor is a party (or to any of its rights or interests
thereunder) if the grant of such security interest would constitute or result in
either (i) the abandonment, invalidation or unenforceability of any right, title
or interest of such Obligor therein, (ii) a breach or termination pursuant to
the terms of, or a default under, any such contract, property rights,
obligation, instrument or agreement (other than to the extent that any such
terms would be rendered ineffective by Section 9-406, 9-407, 9-408 or 9-409 of
the Uniform Commercial Code as in effect in the relevant jurisdiction, or (iii)
any assets with respect to which applicable law prohibits the creation or
perfection of such security interests therein (other than to the extent that any
such prohibition is rendered ineffective by Section 9-406, 9-407, 9-408 or 9-409
of the Uniform Commercial Code as in effect in the relevant jurisdiction), or
(B) any Excluded Assets, and notwithstanding anything to the contrary provided
in this Agreement, the term “Collateral” shall not include, and the Obligors
shall not be deemed to have granted a security interest in, any Excluded Assets
and (2) the Obligors, may by notice to the Collateral Agent, exclude from the
grant of a security interest provided above in this Section 4 (and exclude from
the definition of “Collateral”), any Special Equity Interests designated by the
Borrower in reasonable detail to the Collateral Agent in such notice (it being
understood that the Borrower may at any later time rescind any such designation
by similar notice to the Collateral Agent).

 

Section 5.          Certain Agreements Among Secured Parties.

 

5.01          Priorities; Additional Collateral.

 

(a)          Pari Passu Status of Obligations. Each Secured Party by acceptance
of the benefits of this Agreement and the other Security Documents agrees that
their respective interests in the Security Documents and the Collateral shall
rank pari passu and that the Secured Obligations shall be equally and ratably
secured by the Security Documents subject to the terms hereof and the priority
of payment established in Section 8.06.

 

(b)          Sharing of Guaranties and Liens. Each Secured Party by acceptance
of the benefits of this Agreement and the other Security Documents agrees that
(i) such Secured Party will not accept from any Subsidiary of the Borrower any
guarantee of any of the Guaranteed Obligations unless such guarantor
simultaneously guarantees the payment of all of the Guaranteed Obligations owed
to all Secured Parties and (ii) such Secured Party will not hold, take, accept
or obtain any Lien upon any assets of any Obligor or any Subsidiary of the
Borrower to secure the payment and performance of the Secured Obligations except
and to the extent that such Lien is in favor of the Collateral Agent pursuant to
this Agreement or another Security Document to which the Collateral Agent is a
party for the benefit of all of the Secured Parties as provided herein.

 

Anything in this Section, or any other provision of this Agreement, to the
contrary notwithstanding, this Agreement shall be inapplicable to any
debtor-in-possession financing that may be provided by any Secured Party to the
Borrower or any of its Subsidiaries in any Federal or state bankruptcy or
insolvency proceeding, and no consent or approval of any other Secured Party
shall be required as a condition to the provision by any Secured Party of any
such financing, and no other Secured Party shall be entitled to share in any
Lien upon any Collateral granted to any Secured Party to secure repayment of
such debtor-in-possession financing; provided, that no Secured Party shall be
barred from objecting to any such financing on the basis of adequate protection
or any other grounds.

 



30

 

 

5.02          Turnover of Collateral. If a Secured Party acquires custody,
control or possession of any Collateral or the Proceeds therefrom, other than
pursuant to the terms of this Agreement or on account of any payment that is not
expressly prohibited hereby, such Secured Party shall promptly (but in any event
within five Business Days) cause such Collateral or Proceeds to be Delivered in
accordance with the provisions of this Agreement. Until such time as such
Secured Party shall have complied with the provisions of the immediately
preceding sentence, such Secured Party shall be deemed to hold such Collateral
and Proceeds in trust for the benefit of the Collateral Agent.

 

5.03          Cooperation of Secured Parties. Each Secured Party will cooperate
with the Collateral Agent and with each other Secured Party in the enforcement
of the Liens upon the Collateral and otherwise in order to accomplish the
purposes of this Agreement and the Security Documents.

 

5.04          Limitation upon Certain Independent Actions by Secured Parties. No
Secured Party shall have any right to institute any action or proceeding to
enforce any term or provision of the Security Documents or to enforce any of its
rights in respect of the Collateral or to exercise any other remedy pursuant to
the Security Documents or at law or in equity, for the purpose of realizing on
the Collateral, or by reason of jeopardy of any Collateral, or for the execution
of any trust or power hereunder (collectively, the “Specified Actions”), unless
the Required Secured Parties have delivered written instructions to the
Collateral Agent and the Collateral Agent shall have failed to act in accordance
with such instructions within 30 days thereafter. In such case but not
otherwise, the Required Secured Parties may appoint one Person to act on behalf
of the Secured Parties solely to take any of the Specified Actions (the
“Appointed Party”), and, upon the acceptance of its appointment as Appointed
Party, the Appointed Party shall be entitled to commence proceedings in any
court of competent jurisdiction or to take any other Specified Actions as the
Collateral Agent might have taken pursuant to this Agreement or the Security
Documents (in accordance with the directions of the Required Secured Parties).
The Obligors acknowledge and agree that should the Appointed Party act in
accordance with this provision, such Appointed Party will have all the rights,
remedies, benefits and powers as are granted to the Collateral Agent pursuant
hereto or pursuant to any Security Documents.

 

5.05          No Challenges. In no event shall any Secured Party take any action
to challenge, contest or dispute the validity, extent, enforceability, or
priority of the Collateral Agent’s Liens hereunder or under any other Security
Document with respect to any of the Collateral, or that would have the effect of
invalidating any such Lien or support any Person who takes any such action. Each
of the Secured Parties agrees that it will not take any action to challenge,
contest or dispute the validity, enforceability or secured status of any other
Secured Party’s claims against any Obligor (other than any such claim resulting
from a breach of this Agreement by a Secured Party, or any challenge, contest or
dispute alleging arithmetical error in the determination of a claim), or that
would have the effect of invalidating any such claim, or support any Person who
takes any such action.

 



31

 

 

5.06          Rights of Secured Parties as to Secured Obligations.
Notwithstanding any other provision of this Agreement, the right of each Secured
Party to receive payment of the Secured Obligations held by such Secured Party
when due (whether at the stated maturity thereof, by acceleration or otherwise)
as expressed in any instrument evidencing or agreement governing such Secured
Obligations, or to institute suit for the enforcement of such payment on or
after such due date, and the obligation of the Obligors to pay their respective
Secured Obligations when due, shall not be impaired or affected without the
consent of such Secured Party given in accordance with the Debt Documents to
which such Secured Party is a party or its Secured Obligations are bound;
provided that, notwithstanding the foregoing, each Secured Party agrees that it
will not attempt to exercise remedies with respect to any Collateral except as
provided in this Agreement.

 

Section 6.          Designation of Designated Indebtedness; Recordkeeping, Etc.

 

6.01          Designation of Other Indebtedness. The Borrower may at any time
designate as “Designated Indebtedness” hereunder any Indebtedness intended by
the Borrower to be secured that satisfies at the time of incurrence the terms
and conditions of the definition of “Secured Longer-Term Indebtedness” in the
Revolving Credit Facility and the other provisions of the Revolving Credit
Facility (as long as the Credit Agreement Obligations are outstanding (other
than unasserted contingent obligations)), such designation to be effected by
delivery to the Collateral Agent of a notice substantially in the form of
Exhibit A or in such other form approved by the Collateral Agent (a “Notice of
Designation”), which notice shall identify such Indebtedness, provide that such
Indebtedness, be designated as “Designated Indebtedness” hereunder and be
accompanied by a certificate of a Financial Officer delivered to the Revolving
Administrative Agent, each Financing Agent, each Designated Indebtedness Holder
party hereto and the Collateral Agent:

 

(a)          certifying that such Indebtedness satisfies the conditions of this
Section, and that after giving effect to such designation and the incurrence of
such Designated Indebtedness, no Default or Event of Default shall have occurred
and be continuing;

 

(b)          attaching (and certifying as true and complete) copies of the
material Designated Indebtedness Documents for such Designated Indebtedness
(including all schedules and exhibits, and all amendments or supplements,
thereto); and

 

(c)          identifying the Financing Agent, if any, for such Designated
Indebtedness (or, if there is no Financing Agent for such Designated
Indebtedness, identifying each holder of such Designated Indebtedness).

 



32

 

 

No such designation shall be effective unless and until the Borrower and such
Financing Agent (or, if there is no Financing Agent, each holder of such
Designated Indebtedness) shall have executed and delivered to the Collateral
Agent (x) a joinder substantially in the form attached hereto as Exhibit E or
(y) an agreement in form and substance reasonably satisfactory to the Collateral
Agent, appropriately completed and duly executed and delivered by each party
thereto, pursuant to which such Financing Agent (or, if there is no Financing
Agent, such holder) shall have become a party hereto and assumed the obligations
of a Financing Agent (or holder) hereunder, as applicable.

 

6.02          Recordkeeping. The Collateral Agent will maintain books and
records necessary to enable it to determine at any time all transactions under
this Agreement which have occurred on or prior to such time. Each Obligor agrees
that such books and records maintained in good faith by the Collateral Agent
shall be conclusive as to the matters contained therein absent manifest error.
Each Obligor shall have the right to inspect such books and records at any time
upon reasonable prior notice.

 

6.03          Further Assurances. The Collateral Agent, each Financing Agent and
each holder of Designated Indebtedness party hereto agrees (at the expense of
the Borrower) promptly (i) to take such actions and cause or permit the
Custodian to take such actions, (ii) to execute and deliver such agreements,
instruments and documents and (iii) to negotiate in good faith any amendments or
waivers of Debt Documents, in each case as shall be necessary or reasonably
requested by the Borrower to permit the Borrower to effectuate the incurrence
and designation hereunder of Secured Longer-Term Indebtedness as “Designated
Indebtedness”.

 



33

 

 

Section 7.          Covenants of the Obligors. In furtherance of the grant of
the security interest pursuant to Section 4, each Obligor hereby agrees with the
Collateral Agent for the benefit of the Secured Parties as follows:

 

7.01          Delivery and Other Perfection.

 

(a)          With respect to any Portfolio Investment or other Collateral as to
which physical possession by the Collateral Agent or the Custodian is required
in order for such Portfolio Investment or Collateral to have been “Delivered”,
such Obligor shall take such actions as shall be necessary to effect Delivery
thereof within (60) days after the acquisition thereof by an Obligor with
respect to any such Portfolio Investment or Collateral acquired after the
Effective Date. Notwithstanding anything to the contrary contained herein, if
any instrument, promissory note, agreement, document or certificate held by the
Custodian is destroyed or lost not as a result of any action of the Borrower,
then then the Borrower shall have up to 20 Business Days from the date when the
Borrower has knowledge of such loss or destruction to obtain from the underlying
borrower, and deliver to the Custodian, a replacement instrument, promissory
note, agreement, document or certificate. As to all other Collateral, such
Obligor shall cause the same to be Delivered within five (5) Business Days of
the acquisition thereof, provided that Delivery shall not be required with
respect to (1) accounts of the type described in clauses (A) – (F) of
Section 7.06 to the extent set forth therein, and (2) immaterial assets so long
as (x) such assets are not included in the Borrowing Base, (y) the Collateral
Agent has a perfected first priority lien (subject to Eligible Liens) on such
assets and no other Person exercises NYUCC Control over such assets and such
assets have not been otherwise “Delivered” to any other Person, and (z) the
aggregate value of such assets described in this Section 7.01(a)(2) does not at
any time exceed $75,000; and provided further that the proviso to clause (h) of
the definition of “Delivery” does not apply to any participation in a loan held
by an Obligor pursuant only to a customary participation agreement (it being
understood that under no circumstances will participations in a loan be included
as an Eligible Portfolio Investment, as defined in the Revolving Credit
Facility, whether or not such clause (h) has been complied with). In addition,
and without limiting the generality of the foregoing (but subject to the
limitations therein), each Obligor shall promptly from time to time give,
execute, deliver, file, record, authorize or obtain all such financing
statements, continuation statements, notices, instruments, documents, account
control agreements or any other agreements or consents or other papers as may be
necessary in the reasonable judgment of the Collateral Agent to create,
preserve, perfect, maintain the perfection of or validate the security interest
granted pursuant hereto or to enable the Collateral Agent to exercise and
enforce its rights hereunder with respect to such security interest, and without
limiting the foregoing, shall:

 

(i)          keep full and accurate books and records relating to the Collateral
in all material respects; and

 

(ii)          permit representatives of the Collateral Agent, upon reasonable
prior notice, all at such reasonable times during normal business hours, to
inspect and make abstracts from its books and records pertaining to the
Collateral, and permit representatives of the Collateral Agent to be present at
such Obligor’s place of business to receive copies of communications and
remittances relating to the Collateral, and forward copies of any notices or
communications received by such Obligor with respect to the Collateral, all in
such manner as the Collateral Agent may reasonably require; provided that each
such Obligor shall be entitled to have its representatives and advisors present
during any inspection of its books and records at such Obligor’s place of
business and the Collateral Agent shall not conduct more than one such
inspection and visit in any calendar year unless an Event of Default has
occurred and is continuing at the time of any subsequent inspections during such
calendar year; provided, that, between the inspections under Section 5.06(a) of
the Revolving Credit Facility and the inspections under this Section
7.01(a)(ii), there shall be not more than one inspection and visit to the
offices of FSIC II Investment Advisor, LLC in any calendar year, and one
inspection and visit to the office of the Custodian in any calendar year, in
each case unless an Event of Default has occurred and is continuing at the time
of any subsequent inspections during such calendar year.

 



34

 

 

(b)          Unless released from the Collateral pursuant to Section 10.03(e) or
(f), once any Portfolio Investment has been Delivered, the Obligors shall not
take or permit any action that would result in such Portfolio Investment no
longer being Delivered hereunder and shall promptly from time to time give,
execute, deliver, file, record, authorize or obtain all such financing
statements, continuation statements, notices, instruments, documents, account
control agreements or any other agreements or consents or other papers as may be
necessary in the reasonable judgment of the Collateral Agent to continue the
Delivered status of any Collateral. Without limiting the generality of the
foregoing, the Obligors shall not terminate any arrangement with the Custodian
unless and until a successor Custodian reasonably satisfactory to the Collateral
Agent has been appointed and has executed all documentation necessary to
continue the Delivered status of the Collateral, which documentation shall be in
form and substance reasonably satisfactory to the Collateral Agent.

 

7.02          Name; Jurisdiction of Organization, Etc. Each Obligor agrees that
(a) without providing at least thirty (30) days prior written notice to the
Collateral Agent (or such shorter period as may be approved by the Collateral
Agent in its sole discretion), such Obligor will not change its name, its place
of business or, if more than one, chief executive office, or its mailing address
or organizational identification number if it has one, (b) if such Obligor does
not have an organizational identification number and later obtains one, such
Obligor will forthwith notify the Collateral Agent of such organizational
identification number, and (c) such Obligor will not change its type of
organization, jurisdiction of organization or other legal structure unless such
change is specifically permitted hereby or by the Revolving Credit Facility (as
long as any of the Credit Agreement Obligations are outstanding (other than
unasserted contingent obligations)) and such Obligor provides the Collateral
Agent with at least thirty (30) days prior written notice of such permitted
change (or such shorter period approved by the Collateral Agent).

 

7.03          Other Liens, Financing Statements or Control. Except as otherwise
permitted under the Revolving Credit Facility (as long as any of the Credit
Agreement Obligations are outstanding (other than unasserted contingent
obligations)), and the applicable provisions of each other Debt Document, the
Obligors shall not (a) create or suffer to exist any Lien upon or with respect
to any Collateral, (b) file or suffer to be on file, or authorize or permit to
be filed or to be on file, in any jurisdiction, any financing statement or like
instrument with respect to any of the Collateral in which the Collateral Agent
is not named as the sole Collateral Agent for the benefit of the Secured
Parties, or (c) cause or permit any Person other than the Collateral Agent to
have NYUCC Control of any Deposit Account, Electronic Chattel Paper, Investment
Property or Letter-of-Credit Right constituting part of the Collateral.

 

7.04          Transfer of Collateral. Except as otherwise permitted under the
Revolving Credit Facility and the other Debt Documents, the Obligors shall not
sell, transfer, assign or otherwise dispose of any Collateral.

 



35

 

 

7.05          Additional Subsidiary Guarantors. As contemplated by the Revolving
Credit Facility, new Subsidiaries of the Borrower formed or acquired by the
Borrower after the date hereof (other than a Financing Subsidiary, a CFC, a
Transparent Subsidiary or a Tax Blocker Subsidiary), existing Subsidiaries of
the Borrower that after the date hereof cease to constitute Financing
Subsidiaries, CFCs, Transparent Subsidiaries or Tax Blocker Subsidiaries under
the Revolving Credit Facility, and any other Person that otherwise becomes a
Subsidiary (other than a Financing Subsidiary, a CFC, a Transparent Subsidiary
or a Tax Blocker Subsidiary) within the meaning of the definition thereof, are
required to become a “Subsidiary Guarantor” under this Agreement, by executing
and delivering to the Collateral Agent a Guarantee Assumption Agreement in the
form of Exhibit B hereto. Accordingly, upon the execution and delivery of any
such Guarantee Assumption Agreement by any such Subsidiary, such Subsidiary
shall automatically and immediately, and without any further action on the part
of any Person, become a “Subsidiary Guarantor” and an “Obligor” for all purposes
of this Agreement, and Annexes 2.05, 2.07, 2.08, 2.09, 2.10 and 2.11 hereto
shall be deemed to be supplemented in the manner specified in such Guarantee
Assumption Agreement. In addition, upon execution and delivery of any such
Guarantee Assumption Agreement, the new Subsidiary Guarantor makes the
representations and warranties set forth in Section 2 as of the date of such
Guarantee Assumption Agreement and shall be permitted to update the Annexes with
respect to such Subsidiary.

 

7.06          Control Agreements. No Obligor shall open or maintain any account
with any bank, securities intermediary or commodities intermediary (other than
(A) any such accounts that are maintained by the Borrower in its capacity as
“servicer” for a Financing Subsidiary or any Agency Account, (B) any such
accounts which hold solely money or financial assets of a Financing Subsidiary,
(C) any payroll account so long as such payroll account is coded as such,
(D) withholding tax and fiduciary accounts or any trust account maintained
solely on behalf of a Portfolio Investment, (E) any account in which the
aggregate value of deposits therein, together with all other such accounts under
this clause (E), does not at any time exceed $75,000, and (F) any account which
exclusively receives tax distributions from any Portfolio Investment (provided
that all funds deposited in such account are promptly remitted to pay taxes of
such Obligor), provided that in the case of each of the foregoing clauses
(A) through (F), no other Person (other than the depository institution at which
such account is maintained) shall have “control” over such account (within the
meaning of the Uniform Commercial Code) and such account shall not have been
otherwise “Delivered” to any other Person) unless such Obligor has notified the
Collateral Agent of such account and the Collateral Agent has NYUCC Control over
such account pursuant to a control agreement in form and substance reasonably
satisfactory to the Collateral Agent.

 

7.07          Revolving Credit Facility. Each Subsidiary Guarantor agrees to
perform, comply with and be bound by the covenants of each of the Revolving
Credit Facility (as long as any of the Credit Agreement Obligations are
outstanding (other than unasserted contingent obligations)) (which provisions
are incorporated herein by reference), applicable to such Subsidiary Guarantor
as if each Subsidiary Guarantor were a signatory to the Revolving Credit
Facility.

 

7.08          Pledged Equity Interests.

 

(a)          In the event any Obligor acquires rights in any Pledged Equity
Interest after the date hereof or any Excluded Equity Interest held by any
Obligor becomes a Pledged Equity Interest after the date hereof because it
ceases to constitute an Excluded Equity Interest, such Obligor shall deliver to
the Collateral Agent a completed Pledge Supplement, together with all
supplements to Annexes thereto, reflecting such new Pledged Equity Interests.
Notwithstanding the foregoing, it is understood and agreed that the security
interest of the Collateral Agent shall attach to all Pledged Equity Interests
immediately upon any Obligor’s acquisition of rights therein and shall not be
affected by the failure of any Obligor to deliver a supplement to Annex 2.07 as
required hereby; and

 



36

 

 

(b)          Without the prior written consent of the Collateral Agent, no
Obligor shall vote to enable or take any other action to: (a) amend or (other
than in connection with a liquidation permitted under Section 6.03 of the
Revolving Credit Facility and under each other Debt Document) terminate any
partnership agreement, limited liability company agreement, certificate of
incorporation, by-laws or other organizational documents in any way that
materially and adversely changes the rights of such Obligor with respect to any
Pledged Equity Interest in a manner inconsistent with the terms of this
Agreement or any Debt Document or that adversely affects the validity,
perfection or priority of the Collateral Agent’s security interest or the
ability of the Collateral Agent to exercise its rights and remedies under this
Agreement with respect to such Pledged Equity Interest, (b) other than as
permitted under the Revolving Credit Facility and each other Debt Document,
permit any issuer of any Pledged Equity Interest to dispose of all or a material
portion of their assets, or (c) cause any issuer of any Pledged Equity Interests
which are interests in a partnership or limited liability company and which are
not securities (for purposes of the NYUCC) on the date hereof to elect or
otherwise take any action to cause such Pledged Equity Interests to be treated
as securities for purposes of the NYUCC; except if such Obligor shall promptly
notify the Collateral Agent in writing of any such election or action and, in
such event, shall take all steps necessary or advisable in the Collateral
Agent’s reasonable discretion to establish the Collateral Agent’s NYUCC Control
thereof; and

 

(c)          Each Obligor consents to the grant by each other Obligor of a
security interest in all Pledged Equity Interests to the Collateral Agent and,
without limiting the foregoing, consents to the transfer of any Pledged Equity
Interest to the Collateral Agent or its nominee following the occurrence and
during the continuation of an Event of Default and to the substitution of the
Collateral Agent or its nominee as a partner in any partnership or as a member
in any limited liability company with all the rights and powers related thereto.

 

7.09          Voting Rights, Dividends, Etc. in Respect of Pledged Interests.

 

(a)          So long as no Event of Default shall have occurred and be
continuing:

 

(i)          each Obligor may exercise any and all voting and other consensual
rights pertaining to any Pledged Interests for any purpose not inconsistent with
the terms of this Agreement or any Debt Document; provided, however, that none
of the Obligors will exercise or refrain from exercising any such right, as the
case may be, if such action (or inaction) could reasonably be expected to
adversely affect in any material respect the value, liquidity or marketability
of any Collateral in a manner inconsistent with the terms of this Agreement or
any Debt Document or the creation, perfection and priority of the Collateral
Agent’s Lien or the ability of the Collateral Agent to exercise its rights and
remedies under this Agreement with respect to such Pledged Interest;

 



37

 

 

(ii)          each of the Obligors may receive and retain any and all dividends,
interest or other distributions paid in respect of the Pledged Interests to the
extent not prohibited by the Debt Documents; provided, however, that (except
with respect to any Pledged Debt that is also a Portfolio Investment) any and
all (A) dividends and interest paid or payable other than in cash in respect of,
and Instruments and other property received, receivable or otherwise distributed
in respect of or in exchange for, any Pledged Interests, (B) dividends and other
distributions paid or payable in cash in respect of any Pledged Interests in
connection with a partial or total liquidation or dissolution or in connection
with a reduction of capital, capital surplus or paid-in surplus, and (C) cash
paid, payable or otherwise distributed in redemption of, or in exchange for, any
Pledged Interests, together with any dividend, interest or other distribution or
payment which at the time of such payment was not permitted by the Debt
Documents, shall constitute Collateral and remain subject to the Lien of the
Collateral Agent, provided that the Obligors shall be permitted to take any
action with respect to the cash described in (B) and (C) not prohibited by the
other Debt Documents; and

 

(iii)          the Collateral Agent will execute and deliver (or cause to be
executed and delivered) to any Obligor all such proxies and other instruments as
such Obligor may reasonably request for the purpose of enabling such Obligor to
exercise the voting and other rights which it is entitled to exercise pursuant
to Section 7.09(a)(i) hereof and to receive the dividends, interest and/or other
distributions which it is authorized to receive and retain pursuant to
Section 7.09(a)(ii) hereof.

 

(b)          Upon the occurrence and during the continuance of an Event of
Default:

 

(i)          all rights of each Obligor to exercise the voting and other
consensual rights which it would otherwise be entitled to exercise pursuant to
Section 7.09(a)(i) hereof, and to receive the dividends, distributions, interest
and other payments that it would otherwise be authorized to receive and retain
pursuant to Section 7.09(a)(ii) hereof, shall cease, and all such rights shall
thereupon become vested in the Collateral Agent, which shall thereupon have the
sole right to exercise such voting and other consensual rights and to receive
and hold as Pledged Interests such dividends, distributions and interest
payments;

 

(ii)          the Collateral Agent is authorized to notify each debtor with
respect to the Pledged Debt or other Portfolio Investments to make payment
directly to the Collateral Agent (or its designee) and may collect any and all
moneys due or to become due to any Obligor in respect of the Pledged Debt or
other Portfolio Investments, and each of the Obligors hereby authorizes each
such debtor to make such payment directly to the Collateral Agent (or its
designee) without any duty of inquiry;

 



38

 

 

(iii)          without limiting the generality of the foregoing, the Collateral
Agent may at its option exercise any and all rights of conversion, exchange,
subscription or any other rights, privileges or options pertaining to any of the
Pledged Interests or any Portfolio Investments as if it were the absolute owner
thereof, including, without limitation, the right to exchange, in its
discretion, any and all of the Pledged Interests or any Portfolio Investments
upon the merger, consolidation, reorganization, recapitalization or other
adjustment of any issuer thereof, or upon the exercise by any such issuer of any
right, privilege or option pertaining to any Pledged Interests or any Portfolio
Investments, and, in connection therewith, to deposit and deliver any and all of
the Pledged Interests or any Portfolio Investments with any committee,
depository, transfer agent, registrar or other designated agent upon such terms
and conditions as it may determine; and

 

(iv)          all dividends, distributions, interest and other payments that are
received by any of the Obligors contrary to the provisions of
Section 7.09(b)(i) hereof shall be received in trust for the benefit of the
Collateral Agent, shall be segregated from other funds of the Obligors, and
shall be forthwith paid over to the Collateral Agent as Pledged Interests in the
exact form received with any necessary indorsement and/or appropriate stock
powers duly executed in blank, to be held by the Collateral Agent as Pledged
Interests and as further collateral security for the Secured Obligations.

 

7.10          Commercial Tort Claims. Each Obligor agrees that with respect to
any Commercial Tort Claim in excess of $100,000 individually hereafter arising
it shall deliver to the Collateral Agent a completed Pledge Supplement, together
with all supplements to Annexes thereto, identifying such new Commercial Tort
Claims.

 

7.11          Intellectual Property. Each Obligor hereby covenants and agrees as
follows:

 

(a)          it shall not do any act or omit to do any act whereby any of the
Intellectual Property which such Obligor determines in its reasonable business
judgment is material to the business of such Obligor may lapse, or become
abandoned, dedicated to the public, or unenforceable, or which would adversely
affect the validity, grant, or enforceability of the security interest granted
therein;

 

(b)          it shall not, with respect to any Trademarks which such Obligor
determines in its reasonable business judgment are material to the business of
such Obligor, cease the use of any of such Trademarks or fail to maintain the
level of the quality of products sold and services rendered under any such
Trademark at a level which such Obligor determines in its reasonable business
judgment to be appropriate to maintain the value of such Trademarks, and each
Obligor shall take all steps reasonably necessary to ensure that licensees of
such Trademarks use such consistent standards of quality;

 



39

 

 

(c)          it shall promptly notify the Collateral Agent if it knows or has
reason to know that any item of the Intellectual Property that in its reasonable
business judgment is material to the business of any Obligor may become
(a) abandoned or dedicated to the public or placed in the public domain,
(b) invalid or unenforceable, or (c) subject to any material adverse
determination or development (including the institution of proceedings) in any
action or proceeding in the United States Patent and Trademark Office, the
United States Copyright Office, any state registry, any foreign counterpart of
the foregoing, or any court, other than in the ordinary course of prosecuting
and/or maintaining the applications or registrations of such Intellectual
Property;

 

(d)          it shall take all reasonable steps in the United States Patent and
Trademark Office, the United States Copyright Office, any state registry or any
foreign counterpart of the foregoing, to pursue any application and maintain any
registration of each Trademark, Patent, and Copyright owned by any Obligor that
such Obligor determines in its reasonable business judgment is material to its
business which is now or shall become included in the Intellectual Property
Collateral;

 

(e)          in the event that it has knowledge that any Intellectual Property
owned by or exclusively licensed to any Obligor is infringed, misappropriated,
or diluted by a third party, such Obligor shall, except as it determines
otherwise in its reasonable business judgment, promptly take all reasonable
actions to stop such infringement, misappropriation, or dilution and protect its
rights in such Intellectual Property including, but not limited to, the
initiation of a suit for injunctive relief and to recover damages;

 

(f)          it shall promptly (but in no event more than thirty (30) days after
any Obligor obtains knowledge thereof) report to the Collateral Agent (i) the
filing by or on behalf of such Obligor of any application to register any
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office, or any state registry or foreign counterpart of
the foregoing and (ii) the registration of any Intellectual Property owned by
such Obligor by any such office, in each case by executing and delivering to the
Collateral Agent a completed Pledge Supplement, together with all supplements to
Annexes thereto;

 

(g)          it shall, promptly upon the reasonable request of the Collateral
Agent, execute and deliver to the Collateral Agent any document required to
acknowledge, confirm, register, record, or perfect the Collateral Agent’s
interest in any part of the Intellectual Property Collateral, whether now owned
or hereafter acquired by or on behalf of such Obligor, including, without
limitation, intellectual property security agreements in the form of Exhibit C
hereto;

 



40

 

 

(h)          it shall hereafter use commercially reasonable efforts so as not to
permit the inclusion in any contract to which it hereafter becomes a party of
any provision that could or might in any way materially impair or prevent the
creation of a security interest in, or the assignment of, such Obligor’s rights
and interests in any property included within the definitions of any
Intellectual Property acquired under such contracts;

 

(i)           it shall take all steps reasonably necessary to protect the
secrecy of all Trade Secrets, including, without limitation, entering into
confidentiality agreements with employees and labeling and restricting access to
secret information and documents; and

 

(j)           it shall continue to collect, at its own expense, all amounts due
or to become due to such Obligor in respect of the Intellectual Property
Collateral or any portion thereof. In connection with such collections, each
Obligor may take (and, while an Event of Default exists at the Collateral
Agent’s reasonable direction, shall take) such action as such Obligor or the
Collateral Agent may deem reasonably necessary or advisable to enforce
collection of such amounts. Notwithstanding the foregoing, while an Event of
Default exists the Collateral Agent shall have the right at any time, to notify,
or require any Obligor to notify, any obligors with respect to any such amounts
of the existence of the security interest created hereby.

 

Section 8.          Acceleration Notice; Remedies; Distribution of Collateral.

 

8.01          Notice of Acceleration. Upon receipt by the Collateral Agent of a
written notice from any Secured Party which (i) expressly refers to this
Agreement, (ii) describes an event or condition which has occurred and is
continuing and (iii) expressly states that such event or condition constitutes
an Acceleration as defined herein, the Collateral Agent shall promptly notify
each other party hereto of the receipt and contents thereof (any such notice is
referred to herein as a “Acceleration Notice”).

 

8.02          Preservation of Rights. The Collateral Agent shall not be required
to take steps necessary to preserve any rights against prior parties to any of
the Collateral.

 

8.03          Events of Default, Etc. During the period during which an Event of
Default shall have occurred and be continuing:

 

(a)          each Obligor shall, at the request of the Collateral Agent,
assemble the Collateral owned by it at such place or places, reasonably
convenient to both the Collateral Agent and such Obligor, designated in the
Collateral Agent’s request;

 

(b)          the Collateral Agent may make any reasonable compromise or
settlement deemed desirable with respect to any of the Collateral and may extend
the time of payment, arrange for payment in installments, or otherwise modify
the terms of, any of the Collateral;

 

41

 



 

(c)          the Collateral Agent shall have all of the rights and remedies with
respect to the Collateral of a secured party under the Uniform Commercial Code
(whether or not the Uniform Commercial Code is in effect in the jurisdiction
where the rights and remedies are asserted) and such additional rights and
remedies to which a secured party is entitled under the laws in effect in any
jurisdiction where any rights and remedies hereunder may be asserted, including
the right, to the fullest extent permitted by applicable law, to exercise all
voting, consensual and other powers of ownership pertaining to the Collateral as
if the Collateral Agent were the sole and absolute owner thereof (and each
Obligor agrees to take all such action as may be appropriate to give effect to
such right);

 

(d)          the Collateral Agent in its discretion may, in its name or in the
name of any Obligor or otherwise, demand, sue for, collect or receive any money
or property at any time payable or receivable on account of or in exchange for
any of the Collateral, but shall be under no obligation to do so; and

 

(e)          the Collateral Agent may, upon reasonable prior notice (provided
that at least ten Business Days’ prior written notice shall be deemed to be
reasonable) to the Obligors of the time and place (or, if such sale is to take
place on the NYSE or any other established exchange or market, prior to the time
of such sale or other disposition), with respect to the Collateral or any part
thereof which shall then be or shall thereafter come into the possession,
custody or control of the Collateral Agent, the other Secured Parties or any of
their respective agents, sell, assign or otherwise dispose of all or any part of
such Collateral, at such place or places as the Collateral Agent deems
appropriate, and for cash or for credit or for future delivery (without thereby
assuming any credit risk), at public or private sale, without demand of
performance or notice of intention to effect any such disposition or of the time
or place thereof (except such notice as is required above or by applicable
statute and cannot be waived), and the Collateral Agent or any other Secured
Party or anyone else may be the purchaser, assignee or recipient of any or all
of the Collateral so disposed of at any public sale (or, to the extent permitted
by law, at any private sale) and thereafter, to the fullest extent permitted by
law, hold the same absolutely, free from any claim or right of whatsoever kind,
including any right or equity of redemption (statutory or otherwise), of the
Obligors, any such demand, notice and right or equity being hereby expressly
waived and released, to the fullest extent permitted by law.

 

The Collateral Agent may, without notice or publication, adjourn any public or
private sale or cause the same to be adjourned from time to time by announcement
at the time and place fixed for the sale, and such sale may be made at any time
or place to which the sale may be so adjourned.

 

The proceeds of each collection, sale or other disposition under this
Section shall be applied in accordance with Section 8.06.

 

42

 

 

The Obligors recognize that, by reason of certain prohibitions contained in the
Securities Act of 1933, as amended, and applicable state securities laws, the
Collateral Agent may be compelled, with respect to any sale of all or any part
of the Collateral, to limit purchasers to those who will agree, among other
things, to acquire the Collateral for their own account, for investment and not
with a view to the distribution or resale thereof. The Obligors acknowledge that
any such private sales may be at prices and on terms less favorable to the
Collateral Agent than those obtainable through a public sale without such
restrictions, and, notwithstanding such circumstances, agree that to the extent
any such private sale is conducted by the Collateral Agent in a commercially
reasonable manner, the Collateral Agent shall have no obligation to engage in
public sales and no obligation to delay the sale of any Collateral for the
period of time necessary to permit the Obligors, or the issuer thereof, to
register it for public sale.

 

8.04          Deficiency. If the proceeds of sale, collection or other
realization of or upon the Collateral pursuant to Section 8.03 are insufficient
to cover the costs and expenses of such realization and the payment in full of
the Secured Obligations, the Obligors shall remain liable for any deficiency.

 

8.05          Private Sale. The Collateral Agent and the Secured Parties shall
incur no liability as a result of the sale of the Collateral, or any part
thereof, at any private sale pursuant to Section 8.03 conducted in a
commercially reasonable manner. Each Obligor hereby waives any claims against
the Collateral Agent or any other Secured Party arising by reason of the fact
that the price at which the Collateral may have been sold at such a private sale
was less than the price which might have been obtained at a public sale or was
less than the aggregate amount of the Secured Obligations, even if the
Collateral Agent accepts the first offer received and does not offer the
Collateral to more than one offeree, so long as such private sale was conducted
in a commercially reasonable manner.

 

8.06          Application of Proceeds. Except as otherwise herein expressly
provided in this Section 8.06, after the occurrence and during the continuance
of an Event of Default pursuant to exercise of any remedies under Section 8 of
this Agreement, the proceeds of any collection, sale or other realization by the
Collateral Agent of all or any part of the Collateral of any Obligor (including
any other cash of any Obligor at the time held by the Collateral Agent under
this Agreement in respect of Collateral or in respect of the guaranty
obligations of the Subsidiary Guarantors under this Agreement) shall be applied
by the Collateral Agent as follows:

 

First, to the payment of reasonable and documented costs and expenses of such
collection, sale or other realization, including reasonable and documented
out-of-pocket costs and expenses of the Collateral Agent and the reasonable and
documented fees and expenses of its agents and counsel, and all expenses
incurred and advances made by the Collateral Agent in connection therewith;

 

Second, to the payment of any fees and other amounts then owing by such Obligor
to the Collateral Agent in its capacity as such;

 

Third, to the payment of the Secured Obligations (including the provision of
cash collateral for any outstanding letters of credit) of such Obligor then due
and payable, in each case to each Secured Party ratably in accordance with the
amount of Secured Obligations then due and payable to such Secured Party (it
being understood that, for the purposes hereof, the outstanding principal amount
of the Loans under the Revolving Credit Facility shall be deemed then due and
payable whether or not any Acceleration of such loans has occurred); and

 

43

 

 

Fourth, after application as provided in clauses “First”, “Second” and “Third”
above, to the payment to the respective Obligor, or their respective successors
or assigns, or as a court of competent jurisdiction may direct, of any surplus
then remaining.

 

For the avoidance of doubt, payments made pursuant to Sections 2.09(b), (c),
(d) and (e) of the Revolving Credit Facility (or any analogous provisions in any
amendment, modification, supplement, amendment and restatement, extension,
refinancing or replacement thereof) shall not be subject to this Section 8.06 or
to Section 5.02 unless the Collateral Agent, after the occurrence and
continuation of an Event of Default, has directed the actions giving rise to
such payments. In making the allocations required by this Section, the
Collateral Agent may rely upon its records and information supplied to it
pursuant to Section 9.02, and the Collateral Agent shall have no liability to
any of the other Secured Parties for actions taken in reliance on such
information, except to the extent of its gross negligence or willful misconduct.
The Collateral Agent may, in its sole discretion, at the time of any application
under this Section, withhold all or any portion of the proceeds otherwise to be
applied to the Secured Obligations as provided above and maintain the same in a
segregated cash collateral account in the name and under the exclusive NYUCC
Control of the Collateral Agent, to the extent that it in good faith believes
that the information provided to it pursuant to Section 9.02 is either
incomplete or inaccurate and that application of the full amount of such
proceeds to the Secured Obligations would be disadvantageous to any Secured
Party. All distributions made by the Collateral Agent pursuant to this
Section shall be final (subject to any decree of any court of competent
jurisdiction), and the Collateral Agent shall have no duty to inquire as to the
application by the other Secured Parties of any amounts distributed to them.

 

8.07          Attorney-in-Fact.   Without limiting any rights or powers granted
by this Agreement to the Collateral Agent while no Event of Default has occurred
and is continuing, upon the occurrence and during the continuance of any Event
of Default, the Collateral Agent is hereby appointed the attorney-in-fact of
each Obligor for the purpose of carrying out the provisions of this Section 8
and taking any action and executing any instruments which the Collateral Agent
may reasonably deem necessary or advisable to accomplish the purposes hereof,
which appointment as attorney-in-fact is irrevocable and coupled with an
interest. Without limiting the generality of the foregoing, so long as the
Collateral Agent shall be entitled under this Section 8 to make collections in
respect of the Collateral, the Collateral Agent shall have the right and power
to receive, endorse and collect all checks made payable to the order of any
Obligor representing any dividend, payment or other distribution in respect of
the Collateral or any part thereof and to give full discharge for the same.

 

44

 



 

8.08          Grant of Intellectual Property License.   For the purpose of
enabling the Collateral Agent, upon the occurrence and during the continuance of
an Event of Default, to exercise rights and remedies hereunder at such time as
the Collateral Agent shall be lawfully entitled to exercise such rights and
remedies, each Obligor hereby grants to the Collateral Agent, if and only to the
extent of such Obligor’s rights to grant the same, an irrevocable, non-exclusive
license to use, assign, license or sublicense any of the Intellectual Property
Collateral (other than any Excluded Assets) now owned or hereafter acquired by
such Obligor. Such license shall include access to all media in which any of the
licensed items may be recorded or stored and to all computer programs used for
the compilation or printout thereof.

 

8.09          Authority.   Notwithstanding anything to the contrary contained
herein, in no event shall the Collateral Agent take, or be permitted to take,
any Enforcement Action with respect to the Collateral without at least three
Business Days prior notice to the Secured Parties, and will refrain from taking
such Enforcement Action if so directed by the Required Secured Parties during
such three Business Day period, provided that the Collateral Agent may take such
Enforcement Action during such three Business Day period if so directed by the
Required Secured Parties.

 

8.10          Exercise of Control. With respect to any Deposit Account or
Securities Account over which the Collateral Agent has Control, the Collateral
Agent shall not deliver any direction for the disposition of funds or other
property, entitlement order or notice of exclusive control (any such action, a
“Control Action”) unless an Event of Default has occurred (it being understood
that, once the Collateral Agent has commenced taking any Control Action, such
action or actions shall continue until the Collateral Agent is directed
otherwise by the requisite number of lenders).

 

Section 9.          The Collateral Agent.

 

9.01          Appointment; Powers and Immunities.   Each Revolving Lender, the
Revolving Administrative Agent, each Financing Agent and, by acceptance of the
benefits of this Agreement and the other Security Documents, each Designated
Indebtedness Holder hereby irrevocably appoints and authorizes ING to act as its
agent hereunder with such powers as are specifically delegated to the Collateral
Agent by the terms of this Agreement, together with such other powers as are
reasonably incidental thereto. The Collateral Agent (which term as used in this
sentence and in Section 9.06 and the first sentence of Section 9.07 shall
include reference to its Affiliates and its own and its Affiliates’ officers,
directors, employees and agents):

 

(a)          shall have no duties or responsibilities except those expressly set
forth in this Agreement and shall not by reason of this Agreement be a trustee
for, or a fiduciary with respect to, any Revolving Lender or Designated
Indebtedness Holder;

  

45

 

  



(b)          shall not be responsible to the Revolving Lenders, the Revolving
Administrative Agent, the Financing Agents or the Designated Indebtedness
Holders for any recitals, statements, representations or warranties of any
Obligor contained in this Agreement or in any notice delivered hereunder, or in
any other certificate or other document referred to or provided for in, or
received by it under, this Agreement, or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other
document referred to or provided for herein or therein or for any failure by the
Obligors or any other Person to perform any of its obligations hereunder;

 

(c)          shall not be required to initiate or conduct any litigation or
collection proceedings hereunder except, subject to Section 9.07, for any such
litigation or proceedings relating to the enforcement of the guarantee set forth
in Section 3, or the Liens created pursuant to Section 4; and

 

(d)          shall not be responsible for any action taken or omitted to be
taken by it hereunder or under any other document or instrument referred to or
provided for herein or therein or in connection herewith or therewith, except
for its own gross negligence or willful misconduct.

 

9.02          Information Regarding Secured Parties. The Borrower will at such
times and from time to time as shall be reasonably requested by the Collateral
Agent, supply a list in form and detail reasonably satisfactory to the
Collateral Agent setting forth the amount of the Secured Obligations held by
each Secured Party (excluding, so long as ING is both the Collateral Agent and
the Revolving Administrative Agent, the Credit Agreement Obligations) as at a
date specified in such request. The Collateral Agent shall provide any such list
to any Secured Party upon request. The Collateral Agent shall be entitled to
rely upon such information, and such information shall be conclusive and binding
for all purposes of this Agreement, except to the extent the Collateral Agent
shall have been notified by a Secured Party that such information as set forth
on any such list is inaccurate or in dispute between such Secured Party and the
Borrower.

 

9.03          Reliance by Collateral Agent. The Collateral Agent shall be
entitled to rely upon any certification, notice or other communication
(including any thereof by telephone, telecopy, telex, telegram, cable or
electronic mail) believed by it in good faith to be genuine and correct and to
have been signed or sent by or on behalf of the proper Person or Persons, and
upon advice and statements of legal counsel, independent accountants and other
experts selected by the Collateral Agent. As to any matters not expressly
provided for by this Agreement, the Collateral Agent shall in all cases be fully
protected in acting, or in refraining from acting, hereunder or thereunder in
accordance with instructions given by (i) the Required Secured Parties or
(ii) where expressly permitted for in Section 10.03, the Required Revolving
Lenders and the Required Designated Indebtedness Holders, as applicable, and
such instructions of (i) the Required Secured Parties or (ii) where expressly
permitted for in Section 10.03, the Required Revolving Lenders and the Required
Designated Indebtedness Holders, as applicable, and any action taken or failure
to act pursuant thereto shall be binding on all of the Secured Parties. If in
one or more instances the Collateral Agent takes any action or assumes any
responsibility not specifically delegated to it pursuant to this Agreement,
neither the taking of such action nor the assumption of such responsibility
shall be deemed to be an express or implied undertaking on the part of the
Collateral Agent that it will take the same or similar action or assume the same
or similar responsibility in any other instance.

 

46

 



 

9.04          Rights as a Secured Party. With respect to its obligation to
extend credit under the Revolving Credit Facility, ING (and any successor acting
as Collateral Agent) in its capacity as a Revolving Lender under the Revolving
Credit Facility, shall have the same rights and powers hereunder as any other
Secured Party and may exercise the same as though it were not acting as
Collateral Agent, and the term “Secured Party” or “Secured Parties” shall,
unless the context otherwise indicates, include the Collateral Agent in its
individual capacity. ING (and any successor acting as Collateral Agent) and its
Affiliates may (without having to account therefor to any other Secured Party)
accept deposits from, lend money to, make investments in and generally engage in
any kind of banking, trust or other business with any of the Obligors (and any
of their Subsidiaries or Affiliates) as if it were not acting as Collateral
Agent, and ING and its Affiliates may accept fees and other consideration from
any of the Obligors for services in connection with this Agreement or otherwise
without having to account for the same to the other Secured Parties.

 

9.05          Indemnification. Each Revolving Lender and each Designated
Indebtedness Holder by acceptance of the benefits of this Agreement and the
other Security Documents agrees to indemnify the Collateral Agent and each
Related Party of the Collateral Agent (each such Person being called an
“Indemnitee”) (to the extent not reimbursed under Section 10.04, but without
limiting the obligations of the Obligors under Section 10.04) ratably in
accordance with the aggregate Secured Obligations held by the Revolving Lenders
and the Designated Indebtedness Holders, for any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind and nature whatsoever that may be imposed
on, incurred by or asserted against any Indemnitee (including by any other
Secured Party) arising out of or by reason of any investigation in connection
with or in any way relating to or arising out of this Agreement, any other Debt
Documents, or any other documents contemplated by or referred to herein or
therein or the transactions contemplated hereby or thereby (including the costs
and expenses that the Obligors are obligated to pay under Section 10.04, but
excluding, unless an Event of Default has occurred and is continuing, normal
administrative costs and expenses incident to the performance of its agency
duties hereunder) or the enforcement of any of the terms hereof or thereof or of
any such other documents; provided, that no Revolving Lender or Designated
Indebtedness Holder shall be liable for any of the foregoing to the extent they
are determined by a court of competent jurisdiction in a final, nonappealable
judgment to have resulted from the gross negligence or willful misconduct of the
party to be indemnified.



 

47

 

 

9.06          Non-Reliance on Collateral Agent and Other Secured Parties. The
Revolving Administrative Agent and each Financing Agent (and each Revolving
Lender and each Designated Indebtedness Holder by acceptance of the benefits of
this Agreement and the other Security Documents) agrees that it has,
independently and without reliance on the Collateral Agent or any other Secured
Party, and based on such documents and information as it has deemed appropriate,
made its own credit analysis of the Borrower, the Subsidiary Guarantors and
their Subsidiaries and decision to extend credit to the Borrower in reliance on
this Agreement and that it will, independently and without reliance upon the
Collateral Agent or any other Secured Party, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
analysis and decisions in taking or not taking action under this Agreement and
any Debt Document to which it is a party. Except as otherwise expressly provided
herein, the Collateral Agent shall not be required to keep itself informed as to
the performance or observance by any Obligor of this Agreement, any other Debt
Document or any other document referred to or provided for herein or therein or
to inspect the properties or books of any Obligor. The Collateral Agent shall
not have any duty or responsibility to provide any other Secured Party with any
credit or other information concerning the affairs, financial condition or
business of any Obligor or any of its Subsidiaries (or any of their Affiliates)
that may come into the possession of the Collateral Agent or any of its
Affiliates, except for notices, reports and other documents and information
expressly required to be furnished to the other Secured Parties by the
Collateral Agent hereunder.

 

9.07          Failure to Act. Except for action expressly required of the
Collateral Agent hereunder, the Collateral Agent shall in all cases be fully
justified in failing or refusing to act hereunder unless it shall receive
further assurances to its satisfaction from the other Secured Parties of their
indemnification obligations under Section 9.05 against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The Collateral Agent shall not be required to take any action that
in the judgment of the Collateral Agent would violate any applicable law.

 

9.08          Resignation of Collateral Agent. Subject to the appointment and
acceptance of a successor Collateral Agent as provided below, the Collateral
Agent may resign at any time by giving notice thereof to the other Secured
Parties and the Obligors. Upon any such resignation, the Required Secured
Parties shall have the right, with the consent of the Borrower not to be
unreasonably withheld provided that no such consent shall be required if an
Event of Default has occurred and is continuing to appoint a successor
Collateral Agent. If no successor Collateral Agent shall have been so appointed
by the Required Secured Parties and shall have accepted such appointment within
30 days after the retiring Collateral Agent’s giving of written notice of
resignation of the retiring Collateral Agent, then the retiring Collateral Agent
may, on behalf of the other Secured Parties, appoint a successor Collateral
Agent, that shall be a financial institution that has an office in New York,
New York and has a combined capital and surplus and undivided profits of at
least $1,000,000,000. Upon the acceptance of any appointment as Collateral Agent
hereunder by a successor Collateral Agent, such successor Collateral Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Collateral Agent, and the retiring Collateral Agent
shall be discharged from its duties and obligations hereunder. After any
retiring Collateral Agent’s resignation hereunder as Collateral Agent, the
provisions of this Section 9 shall continue in effect for its benefit in respect
of any actions taken or omitted to be taken by it while it was acting as the
Collateral Agent. The fees payable by the Borrower to a successor Collateral
Agent shall be the same as those payable to its predecessor unless otherwise
agreed between the Borrower and such successor, and such payment to be made as
and when invoiced by the successor Collateral Agent.

 

48

 





 

9.09          Agents and Attorneys-in-Fact. The Collateral Agent may employ
agents and attorneys-in-fact in connection herewith and shall not be responsible
for the negligence or misconduct of any such agents or attorneys-in-fact
selected by it in good faith.

 

Section 10.          Miscellaneous.

 

10.01          Notices. All notices, requests, consents and other demands
hereunder and other communications provided for herein shall be given or made in
writing, (a) to any party hereto, telecopied, e-mailed or delivered to the
intended recipient at the “Address for Notices” specified below its name on the
signature pages to this Agreement or, in the case of any Financing Agent or
Designated Indebtedness Holder that shall become a party hereto after the date
hereof, at such “Address for Notices” as shall be specified pursuant to or in
connection with the joinder agreement executed and delivered by such Financing
Agent or Designated Indebtedness Holder pursuant to Section 6.01 (provided that
notices to any Subsidiary Guarantor shall be given to such Subsidiary Guarantor
care of the Borrower at the address for the Borrower specified herein) or (b) as
to any party, at such other address as shall be designated by such party in a
written notice to each other party. All notices to any Revolving Lender or
Designated Indebtedness Holder that is not a party hereto shall be given to the
Revolving Administrative Agent or Financing Agent for such Designated
Indebtedness Holder.

 

10.02          No Waiver. No failure on the part of the Collateral Agent or any
other Secured Party to exercise, and no course of dealing with respect to, and
no delay in exercising, any right, power or remedy hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise by any Secured Party of
any right, power or remedy hereunder preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. The remedies herein
are cumulative and are not exclusive of any remedies provided by law.

 

10.03          Amendments to Security Documents, Etc. Except as otherwise
provided in any Security Document, the terms of this Agreement and the other
Security Documents may be waived, altered or amended only by an instrument in
writing duly executed by each Obligor and the Collateral Agent, with the consent
of the Required Revolving Lenders and the Required Designated Indebtedness
Holders; provided, that, subject to the provisions related to “Defaulting
Lenders” (or equivalent term) in the Revolving Credit Facility:





 

(a)          no such amendment shall directly and adversely affect the relative
rights of any Secured Party as against any other Secured Party without the prior
written consent of such first Secured Party; 

 

49

 



 



(b)          without the prior written consent of (x) each of the Revolving
Lenders and (y) the Required Designated Indebtedness Holders, the Collateral
Agent shall not release all or substantially all of the collateral under the
Security Documents or release all or substantially all of the Subsidiary
Guarantors from their guarantee obligations under Section 3 hereof (and if any
amounts have become due and payable in respect of any Swap Agreement
Obligations, and such amounts shall have remained unpaid for 30 or more days,
then the prior written consent (voting as a single group) of the holders of a
majority in interest of the Swap Agreement Obligations will also be required to
release all or substantially all of such collateral or guarantee obligations);

 

(c)          without the consent of each of the Secured Parties, no
modification, supplement or waiver shall modify the definition of the term
“Required Secured Parties” or modify in any other manner the number of
percentage of the Secured Parties required to make any determinations or waive
any rights under any Security Document;

 

(d)          without the consent of the Collateral Agent, no modification,
supplement or waiver shall modify the terms of Section 9;

 

(e)          the Collateral Agent is authorized to release (and shall, promptly,
following request by the Borrower, release) any Collateral that is either the
subject of a disposition not prohibited under either the Revolving Credit
Facility or the Designated Indebtedness Documents (including a disposition to a
Financing Subsidiary), or to which the Required Revolving Lenders and the
Required Designated Indebtedness Holders shall have consented and will, at the
Obligors’ expense, execute and deliver to any Obligor such documents (including,
without limitation, any UCC termination statements, lien releases,
re-assignments of trademarks, discharges of security interests, and other
similar discharge or release documents (and, if applicable, in recordable form))
as such Obligor shall reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted hereby;
notwithstanding the foregoing, Portfolio Investments constituting Collateral
shall be automatically released from the lien of this Agreement and the other
Security Documents, without any action of the Collateral Agent or any other
Secured Party, in connection with any disposition of Portfolio Investments that
(i) occurs in the ordinary course of the Borrower’s business and (ii) is not
prohibited under any of the Debt Documents; and

 



50

 

  

(f)          the Collateral Agent is authorized to release (and shall, promptly,
following request by the Borrower, release) any Subsidiary Guarantor from any of
its guarantee obligations under Section 3 hereof to the extent such Subsidiary
is (x) the subject of a disposition not prohibited under the Debt Documents,
(y) ceases to be a Subsidiary as a result of a transaction not prohibited under
the Debt Documents, or (z) to which each of the Required Revolving Lenders and
the Required Designated Indebtedness Holders shall have consented, and, upon
such release, the Collateral Agent is authorized to release (and shall,
promptly, following request by the Borrower, release) any collateral security
granted by such Subsidiary Guarantor hereunder and under the other Security
Documents and will, at the Obligors’ expense, execute and deliver to any Obligor
such documents (including, without limitation, any UCC termination statements,
lien releases, re-assignments of trademarks, discharges of security interests,
and other similar discharge or release documents (and, if applicable, in
recordable form)) as such Obligor shall reasonably request to evidence the
release of such item of Collateral from the assignment and security interest
granted hereby.

 

Any such amendment or waiver shall be binding upon the Collateral Agent, each
Secured Party and each Obligor. In connection with any release of Collateral
from the Lien of this Agreement and the other Security Documents, the Collateral
Agent will promptly, following request by the Borrower, (i) execute and deliver
assignments, bills of sale, termination statements and other releases and
instruments (in recordable form if appropriate) provided for signature by the
Borrower or the applicable Obligor, (ii) deliver any portion of the Collateral
in its possession, and (iii) otherwise take such actions, and cause or permit
the Custodian to take such actions, in each case as the Borrower may reasonably
request in order to effect the release and transfer of such Collateral.
Notwithstanding the foregoing to the contrary, if the Termination Date shall
have occurred with respect to any Class, then the consent rights of such Class
(and the related Required Revolving Lenders or Required Designated Indebtedness
Holders) under this Section 10.03 shall terminate.

 

10.04          Expenses: Indemnity: Damage Waiver.

 

(a)          Costs and Expenses. The Obligors hereby jointly and severally agree
to reimburse the Collateral Agent and each of the other Secured Parties and
their respective Affiliates for all reasonable and documented out-of-pocket
costs and expenses incurred by them (including the reasonable and documented
fees, charges and disbursements of a single firm of legal counsel for the
Collateral Agent and a single firm of legal counsel for the Secured Parties
collectively (and excluding the allocated costs of internal counsel) and, if
necessary, the fees, costs and expenses of one local counsel per jurisdiction)
in connection with (i) any Event of Default and any enforcement or collection
proceeding resulting therefrom, including all manner of participation in or
other involvement with (w) performance by the Collateral Agent of any
obligations of the Obligors in respect of the Collateral that the Obligors have
failed or refused to perform in the time period required under this Agreement,
(x) bankruptcy, insolvency, receivership, foreclosure, winding up or liquidation
proceedings of any Obligor, or any actual or attempted sale, or any exchange,
enforcement, collection, compromise or settlement in respect of any of the
Collateral, and for the care of the Collateral and defending or asserting rights
and claims of the Collateral Agent in respect thereof, by litigation or
otherwise, including expenses of insurance, (y) judicial or regulatory
proceedings arising from or related to this Agreement and (z) workout,
restructuring or other negotiations or proceedings (whether or not the workout,
restructuring or transaction contemplated thereby is consummated) and (ii) the
enforcement of this Section, and all such costs and expenses shall be Secured
Obligations entitled to the benefits of the collateral security provided
pursuant to Section 4.

 

51

 



 

(b)          Indemnification by the Obligors. The Obligors shall indemnify each
Indemnitee against, and hold each Indemnitee harmless from, any and all losses,
claims, damages, liabilities and related expenses including reasonable and
documented out-of-pocket fees, charges and disbursements of counsel for any
Indemnitee, incurred by or asserted against any Indemnitee arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement or any agreement or instrument contemplated hereby, the performance by
the parties hereto of their respective obligations hereunder or (ii) any actual
or prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory and
regardless of whether any Indemnitee is a party thereto; provided that such
indemnity shall not, as to any Indemnitee, be available to the extent that such
losses, claims, damages, liabilities or related expenses that (1) are determined
by a court of competent jurisdiction by final and nonappealable judgment to have
resulted from the fraud, willful misconduct or gross negligence of such
Indemnitee, (2) result from a claim brought against such Indemnitee for breach
of such Indemnitee’s obligations under this Agreement or the other Loan
Documents, if there has been a final and nonappealable judgment against such
Indemnitee on such claim as determined by a court of competent jurisdiction or
(3) result from a claim arising as a result of a dispute between Indemnitees
(other than (x) any dispute involving claims against the Administrative Agent,
in each case in their respective capacities as such, and (y) claims arising out
of any act or omission by the Borrower or its Affiliates); provided, further,
that the Obligors’ obligation to reimburse or cause to be reimbursed legal fees
of any Indemnitee shall be limited to the reasonable, documented and
out-of-pocket fees, costs and expenses of one primary outside counsel for the
Collateral Agent and one primary outside counsel for all other Indemnitees and,
if necessary, of a single local counsel in each appropriate jurisdiction (which
may include a single special counsel acting in multiple jurisdictions) for all
such Indemnitees and, solely in the case of an actual or reasonably perceived
conflict of interest, one additional counsel in each applicable jurisdiction to
the affected Indemnitees.

 

Neither the Borrower nor any Obligor shall be liable to any Indemnitee for any
special, indirect, consequential or punitive damages arising out of, or in
connection with, this Agreement asserted by an Indemnitee against the Borrower
or any other Obligor; provided that the foregoing limitation shall not be deemed
to impair or affect the Obligations of the Borrower under the preceding
provisions of this subsection.

 

10.05          Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the respective successors and assigns of the Obligors
and the Secured Parties (provided that none of the Obligors shall assign or
transfer its rights or obligations hereunder without the prior written consent
of each of the Collateral Agent, the Revolving Administrative Agent or the
agent, trustee or representative for the Designated Indebtedness Holder, if any
(or if there is no such agent, trustee or representative, the Required
Designated Indebtedness Holders)).

 

52

 



 

10.06          Counterparts; Integration; Effectiveness; Electronic Execution.

 

(a)          Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and any
separate letter agreements with respect to fees payable to the Collateral Agent
constitute the entire contract between and among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. This
Agreement shall become effective when it shall have been executed by the
Collateral Agent and when the Collateral Agent shall have received counterparts
hereof which, when taken together, bear the signatures of each of the other
parties hereto, and thereafter shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns. Delivery of an
executed counterpart of a signature page to this Agreement by telecopy or
electronic mail (including .pdf format) shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

(b)          Electronic Execution of Assignments. The words “execution,”
“signed,” “signature” shall be deemed to include electronic signatures or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature or the use
of a paper-based recordkeeping system, as the case may be, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act, or any other similar state laws based on the Uniform Electronic
Transactions Act.

 

10.07          Severability. If any provision hereof is invalid and
unenforceable in any jurisdiction, then, to the fullest extent permitted by law,
(a) the other provisions hereof shall remain in full force and effect in such
jurisdiction and shall be liberally construed in favor of the Secured Parties in
order to carry out the intentions of the parties hereto as nearly as may be
possible and (b) the invalidity or unenforceability of any provision hereof in
any jurisdiction shall not affect the validity or enforceability of such
provision in any other jurisdiction.

 

10.08          Governing Law; Submission to Jurisdiction.

 

(a)          Governing Law. This Agreement shall be construed in accordance with
and governed by the law of the State of New York.

 

(b)          Submission to Jurisdiction. Each Obligor hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the Supreme Court of the State of New York sitting in New York
County and of the United States District Court of the Southern District of
New York, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State court or, to the
extent permitted by law, in such Federal court. Each of the parties hereto
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement shall affect any
right that any Secured Party may otherwise have to bring any action or
proceeding relating to this Agreement against any Obligor or its properties in
the courts of any jurisdiction.

 



53

 

  

(c)          Waiver of Venue. Each Obligor hereby irrevocably and
unconditionally waives, to the fullest extent it may legally and effectively do
so, any objection which it may now or hereafter have to the laying of venue of
any suit, action or proceeding arising out of or relating to this Agreement in
any court referred to in paragraph (b) of this Section. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

 

(d)          Service of Process. Each party to this Agreement irrevocably
consents to service of process in the manner provided for notices in
Section 10.01. Nothing in this Agreement will affect the right of any party to
this Agreement to serve process in any other manner permitted by law.

 

10.09          Waiver of Jury Trial. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.10          Headings. Section headings and the Table of Contents used herein
are for convenience of reference only, are not part of this Agreement and shall
not affect the construction of, or be taken into consideration in interpreting,
this Agreement.

 



54

 

  

10.11          Termination. When all Secured Obligations of any Class have been
paid in full (other than unasserted contingent obligations), and all Commitments
of the holders thereof to extend credit that would be Secured Obligations have
expired or been terminated and any letters of credit outstanding under the
Revolving Credit Facility or any other Designated Indebtedness have (i) expired,
(ii) terminated, (iii) been cash collateralized or (iv) otherwise backstopped in
a manner reasonably acceptable to the Revolving Administrative Agent or any
applicable Financing Agent, as applicable, or any issuing bank, as applicable,
in each case in accordance with the terms of the applicable Debt Documents, and
all outstanding letter of credit disbursements under any such Debt Documents
then outstanding have been reimbursed, the Collateral Agent shall, on behalf of
the holders of such Secured Obligations, deliver to the Obligors such
termination statements and releases and other documents necessary and
appropriate to evidence the termination of all agreements, obligations and liens
related to such Secured Obligations, as the Obligors may reasonably request all
at the sole cost and expense of the Obligors; provided, however, that the
Collateral Agent shall not have any obligation to do so under the circumstances
set forth in the parenthetical provision in Section 10.03(b) except to the
extent provided therein.

 

10.12          Confidentiality. The Collateral Agent acknowledges and agrees
that Section 9.13 of the Revolving Credit Facility will bind the Collateral
Agent to the same extent as it binds the Revolving Administrative Agent.

 

[Signature page follows]

 

55

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Guarantee, Pledge and
Security Agreement to be duly executed and delivered as of the day and year
first above written.

      FS INVESTMENT CORPORATION II   By: /s/ Michael Lawson   Name: Michael
Lawson   Title: Chief Financial Officer       Address for Notices       FS
Investment Corporation II   201 Rouse Boulevard   Philadelphia, PA 19112  
Attention: Gerald F. Stahlecker   Telecopy Number: (215) 222-4649   Direct
Telephone: (215) 495-1169   Main Telephone: (215) 495-1150   E-mail:
jerry.stahlecker@franklinsquare.com       with a copy to:       Dechert LLP  
1095 Avenue of the Americas   New York, NY 10036-6797   Attention: Jay R.
Alicandri, Esq.   Telecopier: (212) 698-3599   Telephone: (212) 698-3800  
E-mail: jay.alicandri@dechert.com

 



 

 

  

  ING CAPITAL LLC,   as Revolving Administrative Agent and Collateral Agent



      By: /s/ Kunduck Moon   Name: Kunduck Moon   Title: Managing Director



      By: /s/ Grace Fu   Name: Grace Fu   Title: Vice President



      Address for Notices       ING Capital LLC   1325 Avenue of the Americas  
New York, New York 10019   Attention: Mark LaGreca   Telecopy Number:
646-424-8234   Telephone Number: 646-424-3862   E-mail: mark.lagreca@ing.com  
E-mail: DLNYCLoanAgencyTeam@ing.com       with a copy to (which shall not  
constitute notice):       ING Capital LLC   1325 Avenue of the Americas   New
York, New York 10019   Attention: Dominik Breuer   Telecopy Number: (646)
424-6919   Telephone Number: (646) 424-6269   E-mail: Dominik.Breuer@ing.com    
  with a copy to (which shall not   constitute notice):       Paul, Weiss,
Rifkind, Wharton & Garrison LLP   1285 Avenue of the Americas   New York, New
York 10019-6064   Attention: Terry E. Schimek, Esq.   Telecopy Number: (212)
757-3990   Telephone Number: (212) 373-3005   E-mail: tschimek@paulweiss.com

 

 

 